REMOTEMDX, INC. a Utah corporation 25,859,384 Shares of Common Stock $0.0001 par value per share This prospectus relates to the resale of up to 25,859,384 shares (the "Shares") of common stock of RemoteMDx, Inc., a Utah corporation.Twenty of our shareholders (the “Selling Shareholders”) are offering all of the Shares covered by this prospectus.The Selling Shareholders have received certain of the Shares from us, and may receive additional Shares in connection with exercises of warrants issued sold to the Selling Shareholders, as discussed in more detail herein.The Selling Shareholders may elect to exercise the warrants at their option, into shares of our common stock at an exercise price discussed in more detail herein.The Selling Shareholders will receive all of the proceeds from the sale of the Shares and we will receive none of those proceeds.The Selling Shareholders may be deemed to be underwriters of the Shares. Investment in the Shares involves a high degree of risk.You should consider carefully the risk factors beginning on page 8 of this prospectus before purchasing any of the Shares offered by this prospectus. Our common stock is quoted on the OTC Bulletin Board and trades under the symbol "RMDX".The last reported sale price of our common stock on the OTC Bulletin Board on August 31, 2007, was approximately $2.20 per share.Nevertheless, the Selling Shareholder does not have to sell the Shares in transactions reported on the OTC Bulletin Board, and may offer its Shares through any type of public or private transactions. We currently have a concurrent offering of our shares that will have a dilutive effect on any purchaser of shares under this prospectus and the registration statement of which it is a part.A registration statement on Form SB-2 (SEC File Number 333-137814) covers sales by other selling shareholders of up to 28,527,363 shares of our common stock issued in connection with several transactions described in that registration statement.As such, there are a total of 54,386,747 shares registered for resale under this and the other registration statement referred to above, although there is no guarantee that all of the shares will be sold. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. September 19, 2007 REMOTEMDX HAS NOT REGISTERED THE SHARES FOR SALE BY THE SELLING SHAREHOLDER UNDER THE SECURITIES LAWS OF ANY STATE.BROKERS OR DEALERS EFFECTING TRANSACTIONS IN THE SHARES SHOULD CONFIRM THAT THE SHARES HAVE BEEN REGISTERED UNDER THE SECURITIES LAWS OF THE STATE OR STATES IN WHICH SALES OF THE SHARES OCCUR AS OF THE TIME OF SUCH SALES, OR THAT THERE IS AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES LAWS OF SUCH STATES. THIS PROSPECTUS IS NOT AN OFFER TO SELL ANY SECURITIES OTHER THAN THE SHARES.THIS PROSPECTUS IS NOT AN OFFER TO SELL SECURITIES IN ANY CIRCUMSTANCES IN WHICH SUCH AN OFFER IS UNLAWFUL. REMOTEMDX HAS NOT AUTHORIZED ANYONE, INCLUDING ANY SALESPERSON OR BROKER, TO GIVE ORAL OR WRITTEN INFORMATION ABOUT THIS OFFERING, REMOTEMDX, OR THE SHARES THAT IS DIFFERENT FROM THE INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN THIS PROSPECTUS.YOU SHOULD NOT ASSUME THAT THE INFORMATION IN THIS PROSPECTUS, OR ANY SUPPLEMENT TO THIS PROSPECTUS, IS ACCURATE AT ANY DATE OTHER THAN THE DATE INDICATED ON THE COVER PAGE OF THIS PROSPECTUS OR ANY SUPPLEMENT TO IT.IN THIS PROSPECTUS, REFERENCES TO "REMOTEMDX," "THE COMPANY," "WE," "US," AND "OUR," REFER TO REMOTEMDX, INC. AND ITS SUBSIDIARIES. TABLE OF CONTENTS Summary information about RemoteMDx, Inc., and this offering 3 Risk Factors 6 Use of Proceeds 15 Determination of Offering Price 16 Description of Business 17 Management's Discussion and Analysis or Plan of Operation 28 Forward-looking Statements 40 Selling Shareholders 40 Plan of Distribution 45 Regulation M 46 Legal Proceedings 47 Directors, Executive Officers, Promoters and Control Persons 47 Commission’s Position on Indemnification for Securities Act Liabilities 50 Security Ownership of Certain Beneficial Owners and Management 51 Description of Securities 53 Certain Relationships and Related Transactions 56 Market for Common Equity and Related Stockholder Matters 57 Executive Compensation 61 Index to Financial Statements 69 Experts 69 Legal Matters 69 2 Summary information about RemoteMDx, Inc., and this offering RemoteMDx, Inc. RemoteMDx, Inc. (“RemoteMDx” or the “Company”) markets and sells patented wireless location technologies and related monitoring services, and develops markets and sells personal security, senior supervision, and monitoring services. The RemoteMDx products and monitoring services feature wireless products that utilize GPS and cellular technologies in conjunction with a monitoring center.These devices include a mobile emergency response device, MobilePAL™, which can locate persons in distress, no matter where they may be, and dispatch the closest emergency service to their location.The Company has developed a tracking device, TrackerPAL, which is being used to monitor convicted offenders in the criminal justice system.The Company believes that its technologies and services will benefit the healthcare and penal system as they allow both care providers and law enforcement officials to respond immediately to a medical event or criminal activity respectively.Our medical monitoring customers will be able to better monitor and manage their own chronic disease and medical conditions, giving peace of mind to them and their loved ones and care providers. Similarly, law enforcement officials will be able to monitor the location of offenders and parolees wearing the TrackerPAL product. TrackerPAL– The TrackerPAL™ is designed for federal, state and local agencies to provide location tracking of select individuals in the criminal justice system.The TrackerPAL fastens to the offender's ankle and can only be adjusted or removed by a supervising officer through services provided by SecureAlert's PAL Monitoring Center.The Center acts as an important link between the offender and the supervising officer as PAL Operators constantly track and monitor the offender and initiate contact when the offender is in violation of any established restrictions.Solidly constructed from Kevlar and rugged plastic and fiber optics, the TrackerPAL notifies the PAL Operator if any attempt is made to remove or otherwise tamper with the device.Among its other features are the following: · Active tracking, · 24/7 monitoring, · Exclusion/inclusion zones and proximity alerts, · Two-way voice communication, · Remote access by supervising officer, · Rechargeable/replaceable batteries, and · Durable and waterproof design. Our services only begin with the elderly. Currently, according to a Bureau of Justice Statistics survey, it is estimated that 3.2% of the U.S. population, or approximately 6,900,000 people, are either incarcerated or on parole. The average cost of incarcerating an inmate is $65 per day. Since state and federal budgets are under great strain, alternatives to incarceration are seriously being considered by the judicial system. For less that 10% of the cost of incarceration, our TrackerPAL monitoring center and patented devices can monitor continuously and in real time the location of parolees. No longer do parole officers have to guess where their parolees are located. In addition, electronic monitoring has been shown to be an effective tool in rehabilitating criminals, reducing the re-arrest rate. We believe that our PAL Services is the only provider that allows constant and instant access to a parolee’s location and can directly put the supervisor in voice contact with the parolee. Our PAL Services monitoring center has been founded upon cutting edge technologies in the telematics and telephony arenas. When an alarm or call comes into the Monitoring Center, the PAL operator can immediately identify who it is and at the touch of a button can access the following information concerning the elderly customer: immediate location, medical records, personal doctors, care providers, insurance provider, and location of nearest emergency personnel and hospitals. The operators can also access remotely the patient’s vital signs and history, such as glucose and pulse readings, allowing the PAL operator to help in addressing the problem. The PAL operator can also contact the user in case of an alarm condition or if others are in need of contacting them. All operators undergo extensive training and are well versed in 911 emergencies. If the alarm or request is from the parole system, the operator can immediately pull up the history of the parolee, all locations where the parolee has been and where he is currently, identify inclusion and exclusion zones, and contact either the parole officer or parolee depending upon the alarm condition. 3 Our family of products and services were developed originally by Battelle (one of the largest research and development companies in the world), and later augmented by Wireless Endeavors (a Motorola affiliate). A strategic equity relationship has been forged between RemoteMDx and Matsushita Electric Works (a subsidiary of Panasonic) who does all of our contract manufacturing. Distribution relationships have been created with ADT, Radio Shack, Universal American Financial Corporation (parent of Penn Life), the Canadian Veteran’s Administration, Medicaid (approved in 6 states), Carolina Community Services, and the Georgia Parole System. Our patents, technologies, and services are brought together at our monitoring center known as the “PAL Services Network.” Our address is 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070, and our telephone number is 801-451-6141. This offering The Selling Shareholders under this prospectus and the registration statement of which it is a part received or will receive their shares in the following transactions: November Private Offering On November 9, 2006, we closed a private placement (the “Offering”) of 3,000,000 shares of our Common Stock (the “Common Stock”) to VATAS Holding GmbH (“VATAS”) at a purchase price of $2.00 per share.Additionally, we issued warrants (the “Warrants”) to VATAS to purchase up to an additional 7,000,000 shares of our Common Stock at a purchase price of $2.00 per share.This prospectus, and the registration statement of which it is a part, registers the resale of the shares underlying and issuable upon VATAS’s exercises of the Warrants. In connection with the Offering, we granted registration rights to VATAS, pursuant to which we agreed to file a registration statement (the “Registration Statement”) to register the resale of the Common Stock, as well as the shares of Common Stock underlying the Warrants not later than 10 days after we filed (the “Filing Deadline”) our annual report for the year ended September 30, 2006 (the “Filing”).We also agreed to use our best efforts to have the Registration Statement declared effective within 30 days of the Filing, and to respond within ten days to any comments from the Securities and Exchange Commission.In the event that we do not (a) have the Registration Statement filed by the Filing Deadline, (b) respond within ten days to any SEC comments, or (c) have the Registration Statement effective within 100 days of the Filing, we were required to pay a 5% penalty to VATAS. We did not file the registration statement filed by the Filing Deadline nor effective within 100 days of the Filing, and as such, we were required to pay a penalty.We agreed with VATAS to pay the penalty in the form of additional shares of our Common Stock.We entered into an agreement with VATAS whereby we issued 750,000 shares of our Common Stock as payment of the penalty for not having the registration statement filed by the Filing Deadline.The resale of those shares is covered by this prospectus. 4 Private Purchases from Officers Additionally, VATAS entered into a private sale agreement with David Derrick and James Dalton, two officers of the Company, and ADP Management, Inc. (“ADP”), an entity owned and controlled by Messrs. Derrick and Dalton, pursuant to which Messrs. Derrick and Dalton and ADP sold 2,100,000 restricted shares of our common stock to Lintel, Inc. at $0.95 on April 5, 2007, and 1,000,000 shares of our common stock to Hector Gonzalez at $1.05 on July 1, 2007, and 6,000,000 restricted shares of our common stock to VATAS at $1.30 per share on July 25, 2007. Settlement of Litigation We issued shares to HGR Enterprises, LLC (“HGR”), in connection with the settlement of a lawsuit between HGR and Michael Sibbett on the one hand, and the Company and SecureAlert, Inc. on the other hand, and agreed to register the resale of those shares by HGR.We also issued shares to Liberty Capital, LLC (“Liberty”) for services in connection with settling the lawsuit. Warrant Exercises Seven selling shareholders, Chad Olsen, Futuristic Medical Devices LLC, Advance Technology Investors LLC, Technology Financing LLC, Wilford Kirton, David Metzger, and Judd Odzer, received or will receive shares upon exercise of warrants issued to them. Shares, Options, and Warrants Issued for Services We issued options to one of the Selling Shareholders, Chad Olsen, who is an employee of the Company.The resale of those shares is covered by this prospectus. We issued warrants to purchase shares of our common stock to two Selling Shareholders, Sandor Schwartz and Alpine Securities Corporation, for services rendered to the Company between 2003 and 2006. We issued shares to two Selling Shareholders, Franz Hammerschmidt and Advanta Design Group, Inc., for services rendered to the Company in 2007 Warrants Issued in Connection with Investment in Subsidiary We issued warrants to purchase shares of our common stock to four Selling Shareholders, James Carter, Robert Sargenti, Charles Alberta, and Scott Carter, in connection with their investment in SecureAlert, Inc., a subsidiary of RemoteMDx, Inc. Shares Issued in Connection with Termination of Agreement We issued shares to one Selling Shareholder, Futuristic Medical Devices, LLC (“Futuristic”), in connection with the termination of a Royalty Agreement between Futuristic and the Company. More information relating to the shares, options, and warrants held by the Selling Shareholders can be found in the “Selling Shareholders” section below. 5 Risk Factors Caution Regarding Forward-looking Statements The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by us or on our behalf. We may from time to time make written or oral statements that are forward-looking, including statements contained in this registration statement and other filings with the Securities and Exchange Commission and in reports to our shareholders. Such statements may, for example, express expectations or projections about future actions that we may take, including restructuring or strategic initiatives or about developments beyond our control. The terms "anticipate," "believe," "estimate," "expect," "objective," "plan," "might," "should," "may," "project," and similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to inherent risks and uncertainties that may cause actual results or events to differ materially from those contemplated by the forward-looking statements. These statements are made on the basis of management's views and assumptions as of the time the statements are made and we expressly disclaim any intention or obligation to update these statements. There can be no assurance that our expectations will necessarily come to pass. The factors that could materially affect future developments and performance include those set forth below. Risks related to our operations The financial statements contained in our annual report on Form 10-KSB for the year ended September 30, 2006 have been prepared on the basis that we will continue as a going concern, notwithstanding the fact that our financial performance and condition during the past few years raise substantial doubt as to our ability to do so.There is no assurance we will ever be profitable. In fiscal year 2006, we incurred a net loss of $23,797,745, negative cash flow from operating activities of $11,397,627, and an accumulated deficit of $106,726,375. These factors, as well as the risk factors set out elsewhere in this report, raise substantial doubt about our ability to continue as a going concern. The financial statements included in this report do not include any adjustments that might result from the outcome of this uncertainty.Our plan with respect to this uncertainty is to focus on sales of the TrackerPAL product.There can be no assurance that revenues will increase rapidly enough to pay back operating losses and debts.Likewise, there can be no assurance that the debt holders will be willing to convert their debt obligations to equity securities, or that we will be successful in raising additional capital from the sale of equity or debt securities.If we are unable to increase revenues or obtain additional financing, we will be unable to continue the development of our products and may have to cease operations. As a result of our increased focus on a new business market, our business is subject to many of the risks of a new or start-up venture. The relatively recent change in our business goals and strategy subjects us to the risks and uncertainties usually associated with start-ups. Our business plan involves risks, uncertainties and difficulties frequently encountered by companies in their early stages of development.If we are to be successful in this new business direction, we must accomplish the following, among other things: · Develop and introduce functional and attractive products and services; · Increase awareness of our brand and develop consumer loyalty; · Respond to competitive and technological developments; · Build an operational structure to support our business; and · Attract, retain and motivate qualified personnel. 6 If we fail to achieve these goals, that failure would have a material adverse effect on our business, prospects, financial condition and operating results.Because the market for our new products and services is new and evolving, it is difficult to predict with any certainty the size of this market and its growth rate, if any.There is no assurance that a market for these products or services will ever develop or that demand for our products and services will emerge or be sustainable. If the market fails to develop, develops more slowly than expected, or becomes saturated with competitors, our business, financial condition and operating results would be materially adversely affected. Our management group owns or controls a significant number of our outstanding shares. As of July 5, 2007, certain of our directors, executives and principal shareholders or persons associated with them beneficially own approximately 10.03% of our outstanding common stock.In addition, these individuals are the beneficial owners of preferred stock convertible into a significant number of additional shares of common stock.As a result, these persons have the ability, acting as a group, to effectively control our affairs and business, including the election of our directors and, subject to certain limitations, approval or disapproval of fundamental corporate transactions.This concentration of ownership may also have the effect of delaying or preventing a change of control or making other transactions more difficult or impossible without their support.See Item 9 “Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act,” and Item 11 “Security Ownership of Certain Beneficial Owners and Management.” There is no certainty that the market will accept our new products and services. Our targeted markets may never accept our new products or services.Insurance companies, physicians, nurses, patients, and consumers and correctional agencies and administrators may not use our products unless they determine, based on experience, clinical data, advertising or other factors, that those products are a preferable alternative to currently available methods of monitoring.In addition, decisions to adopt new medical devices can be influenced by government administrators, regulatory factors, and other factors largely outside our control.No assurance can be given that key decision-makers or third party payors will accept our new products, which could have a material adverse effect on our business, financial condition and results of operations. Our relationships with our majority shareholders present potential conflicts of interest, which may result in decisions that favor them over our other shareholders. Our principal beneficial owners, David Derrick and James J. Dalton, provide management and financial services and assistance to RemoteMDx.When their personal investment interests diverge from our interests, they and their affiliates may exercise their influence in their own best interests. Some decisions concerning our operations or finances may present conflicts of interest between us and these shareholders and their affiliated entities. During the two most recent fiscal years we have been dependent upon certain major customers, the loss of which would adversely affect our results of operations and business condition.Certain of these customers now purchase product from distributors owned and controlled by our former executives and consultants, which will reduce our revenues from consumer electronics in future operating periods. During fiscal year 2006, one customer, Fisher Scientific, accounted for approximately 21% ($228,437) of sales. The loss of this customer would result in lower revenues and limit the cash available to grow our business and to achieve profitability. We have no arrangements or contracts with this customer that would require it to purchase a specific amount of product from us. We also rely on significant suppliers for other key products and cellular access.If wedo not renew these agreements when they expire we may not continue to have access to these suppliers’ products or services at favorable prices or in volumes as we have in the past, which would reduce our revenues and could adversely affect our results of operations or financial condition. 7 During the fall of 2001, we entered into a cellular switching access agreement under which we purchase substantially all of our cellular access requirements.That agreement expired in 2004. However, we have entered into various agreements with several other national cellular access companies for these services.These agreements expire between June 2008 and July 2009.If any of these significant suppliers were to cease providing product or services to us, we would be required to seek alternative sources. There is no assurance that alternate sources could be located or that the delay or additional expense associated with locating alternative sources for these products or services would not materially and adversely affect our business and financial condition. Our proposed business plan subjects our research, development and ultimate marketing activities to current and possibly to future government regulation. The cost of compliance or the failure to comply with this regulation could adversely affect our business, results of operations and financial condition. The products we currently distribute and sell are not subject to specific approvals from any governmental agency, although our products using cellular and global positioning satellite (“GPS”) products must be manufactured in compliance with applicable rules and regulations of the Federal Communications Commission.The U.S. Food and Drug Administration (“FDA”) requires governmental clearance of all medical devices and drugs before they can be marketed in the United States.Similar approvals are required from other regulatory agencies in most foreign countries.The regulatory processes established by these government agencies are lengthy, expensive, and uncertain and may require extensive and expensive clinical trials.There can be no assurance that any future products developed by us that are subject to the FDA’s authority will prove to be safe and effective and meet all of the applicable regulatory requirements necessary to be marketed. The results of testing activities could be susceptible to varied interpretations that could delay, limit or prevent required regulatory approvals.In addition, we may encounter delays or denials of approval based on a number of factors, including future legislation, administrative action or changes in FDA policy made during the period of product development and FDA regulatory review.We may encounter similar delays in foreign countries.Furthermore, approval may entail ongoing requirements for, among other things, post-marketing studies. Even if we obtain regulatory approval of a marketed product, our manufacturer and its manufacturing facility are subject to on-going regulation and inspections.Discovery of previously unknown problems with a product, manufacturer or facility could result in FDA sanctions, restrictions on a product or manufacturer, or an order to withdraw and/or recall a specific product from the market. There can also be no assurance that changes in the legal or regulatory framework or other subsequent developments will not result in limitation, suspension or revocation of regulatory approvals granted to us. Any such events, were they to occur, could have a material adverse effect on our business, financial condition and results of operations. We may also be required to comply with FDA regulations for manufacturing practices, which mandate procedures for extensive control and documentation of product design, control and validation of the manufacturing process and overall product quality. Foreign regulatory agencies have similar manufacturing standards. Any third parties manufacturing our products or supplying materials or components for such products may also be subject to these manufacturing practices and mandatory procedures. If we, our management or our third party manufacturers fail to comply with applicable regulations regarding these manufacturing practices, we could be subject to a number of sanctions, including fines, injunctions, civil penalties, delays, suspensions or withdrawals of market approval, seizures or recalls of product, operating restrictions and, in some cases, criminal prosecutions. Our products and related manufacturing operations may also be subject to regulation, inspection and licensing by other governmental agencies, including the Occupational Health and Safety Administration. We face intense competition, including competition from entities that are more established and have greater financial resources, which may make it difficult for us to establish and maintain a viable market presence. Our current and expected markets are rapidly changing.Existing products and services and emerging products and services will compete directly with the products we are seeking to develop and market.Our technology will compete directly with other technology, and, although we believe our technology has or will have advantages over these competing systems, there can be no assurance that our technology will have advantages that are significant enough to cause users to adopt its use.Competition is expected to increase. 8 Many of the companies currently in the remote medical monitoring and diagnostic market, or in the criminal justice offender tracking market, may have significantly greater financial resources and expertise in research and development, marketing, manufacturing, pre-clinical and clinical testing, obtaining regulatory approvals, and marketing, than those available to us.Smaller companies may also prove to be significant competitors, particularly through collaborative arrangements with large third parties.Academic institutions, governmental agencies, and public and private research organizations also conduct research, seek patent protection, and establish collaborative arrangements for product and clinical development and marketing in the offender tracking and mobile medical alert arenas.Many of these competitors have products or techniques approved or in development and operate large, well-funded research and development programs in the field.Moreover, these companies and institutions may be in the process of developing technology that could be developed more quickly or be ultimately more effective than our planned products. We face competition based on product efficacy, the timing and scope of regulatory approvals, availability of supply, marketing and sales capability, reimbursement coverage, price and patent position.There can be no assurance that our competitors will not develop more effective or more affordable products, or achieve earlier patent protection or product commercialization. Our business plan is subject to the risks of technological uncertainty, which may result in our products failing to be competitive or readily accepted by our target markets. The technology which we integrate or that we may expect to integrate with our product and service offerings is rapidly changing and developing.We face risks associated with the possibility that our technology may not function as intended and the possible obsolescence of our technology and the risks of delay in the further development of our own technologies. Cellular coverage is not uniform throughout our current and targeted markets and GPS technology depends upon “line-of-sight” access to satellite signals used to locate the user.This limits the effectiveness of GPS if the user is in the lower floors of a tall building, underground or otherwise located where the signals have difficulty penetrating.Other difficulties and uncertainties normally associated with new industries or the application of new technologies in new or existing industries also threaten our business, including the possible lack of consumer acceptance, difficulty in obtaining financing for untested technologies, increasing competition from larger well-funded competitors, advances in competing or other technologies, and changes in laws and regulations affecting the development, marketing or use of our new products and related services. We are dependent upon our strategic alliances, the loss of which would limit our success. Our strategy for the identification, development, testing, manufacture, marketing and commercialization of our products and services includes entering into various collaborations through corporate alliances.We have entered into collaborative relationships with a significant engineering and product commercialization firm and a multi-national manufacturing corporation, and we believe that these relationships provide us with strong strategic alliances for the design and engineering of our products. There can be no assurance; however, that these relationships will succeed or that we will be able to negotiate strategic alliances with other parties on acceptable terms, if at all, or that any of these collaborative arrangements will be successful.To the extent we choose or are unable to establish or continue such arrangements we could experience increased capital requirements as a result of undertaking such activities.In addition, we may encounter significant delays in introducing products currently under development into the marketplace or find that the development, manufacture or sale of our proposed products is adversely affected by the absence of successful collaborative agreements. 9 We have a history of losses and anticipate significant future losses, and we may be unable to project our revenues and expenses accurately. We will incur significant expenses associated with the development and deployment of our new products and promoting our brand.We intend to enter into additional arrangements through current and future strategic alliances that may require us to pay consideration in various forms and in amounts that may significantly exceed current estimates and expectations.We may also be required to offer promotional packages of hardware and software to end-users at subsidized prices in order to promote our brand, products and services. These guaranteed payments, promotions and other arrangements would result in significant expense. If we it do achieve profitability, we cannot be certain that we will be able to sustain or increase profitability in the future.In addition, because of our limited operating history in our newly targeted markets, we may be unable to project revenues or expenses with any degree of certainty. Management expects expenses to increase significantly in the future as we continue to incur significant sales and marketing, product development and administrative expenses.We cannot guarantee that we will be able to generate sufficient revenues to offset operating expenses or the costs of the promotional packages or subsidies described above, or that we will be able to achieve or maintain profitability. If revenues fall short of projections, our business, financial condition and operating results would be materially adversely affected. Our business plan anticipates significant growth through sales and acquisitions; to manage the expected growth we will require capital and there is no assurance we will be successful in obtaining necessary additional funding. If we are successful in implementing our business plan, we may be required to raise additional capital to manage anticipated growth.Our actual capital requirements will depend on many factors, including but not limited to, the costs and timing of our ongoing development activities, the number and type of tests we may be required to conduct in seeking government or agency approval of these products, the success of our development efforts, the cost and timing of establishing or expanding our sales, marketing and manufacturing activities, the extent to which our products gain market acceptance, our ability to establish and maintain collaborative relationships, competing technological and market developments, the progress of our commercialization efforts and the commercialization efforts of our marketing alliances, the costs involved in preparing, filing, prosecuting, maintaining and enforcing and defending patent claims and other intellectual property rights, developments related to regulatory issues, and other factors, including many that are outside our control. To satisfy our capital requirements, we may seek to raise funds through public or private financings, collaborative relationships or other arrangements. Any arrangement that includes the issuance of equity securities or securities convertible into our equity securities may be dilutive to shareholders (including the purchasers of the shares), and debt financing, if available, may involve significant restrictive covenants that limit our ability to raise capital in other transactions. Collaborative arrangements, if necessary to raise additional funds, may require that we relinquish or encumber our rights to certain of our technologies, products or marketing territories.Any inability or failure to raise capital when needed could also have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that any such financing, if required, will be available on terms satisfactory to us, if at all. We currently lack experienced sales and marketing capability for all of our product and service lines. We currently have limited staff with experience in sales, marketing or distribution in our intended markets.We will be required to develop and expand our marketing and sales force with technical expertise and with supporting distribution capability.Alternatively, we may obtain the assistance of other companies with established distribution and sales forces, in which case we would be required to enter into agreements regarding the use and maintenance of these distribution systems and sales forces.There can be no assurance that we will be able to establish or expand our in-house sales and distribution capabilities, or that we will be successful in gaining market acceptance for our products through the use of third parties. There can be no assurance that we will be able to recruit, train and maintain successfully the necessary sales and marketing personnel, or that the efforts of such personnel will be successful. 10 Our products are subject to the risks and uncertainties associated with the protection of intellectual property and related proprietary rights. We believe that our success depends in part on our ability to obtain and enforce patents, maintain trade secrets and operate without infringing on the proprietary rights of others in the United States and in other countries.We have applied for several patents and those applications are awaiting action by the Patent Office.There is no assurance those patents will issue or that when they do issue they will include all of the claims currently included in the applications.Even if they do issue, those new patents and our existing patents must be protected against possible infringement.The enforcement of patent rights can be uncertain and can involve complex legal and factual questions.The scope and enforceability of patent claims are not systematically predictable with absolute accuracy. The strength of our own patent rights depends, in part, upon the breadth and scope of protection provided by the patent and the validity of our patents, if any.Our inability to obtain or to maintain patents on our key products could adversely affect our business.We own five patents and have filed and intend to file additional patent applications in the United States and in key foreign jurisdictions relating to our technologies, improvements to those technologies, and for specific products we may develop.There can be no assurance that patents will issue on any of these applications or that, if issued, any patents will not be challenged, invalidated or circumvented.The prosecution of patent applications and the enforcement of patent rights are expensive, and the expense may adversely affect our profitability and the results of our operations.In addition, there can be no assurance that the rights afforded by any patents will guarantee proprietary protection or competitive advantage. Our success will also depend, in part, on our ability to avoid infringing the patent rights of others.We must also avoid any material breach of technology licenses we may enter into with respect to our new products and services.Existing patent and license rights may require us to alter the designs of our products or processes, obtain licenses or cease certain activities.In addition, if patents have been issued to others that contain competitive or conflicting claims and such claims are ultimately determined to be valid and superior to our own, we may be required to obtain licenses to those patents or to develop or obtain alternative technology.If any licenses are required, there can be no assurance that we will be able to obtain any necessary licenses on commercially favorable terms, if at all.Any breach of an existing license or failure to obtain a license to any technology that may be necessary in order to commercialize our products may have a material adverse impact on our business, results of operations and financial condition.Litigation that could result in substantial costs may also be necessary to enforce patents licensed or issued to us or to determine the scope or validity of third party proprietary rights.If our competitors prepare and file patent applications in the United States that claim technology also claimed by us, we may have to participate in proceedings declared by the U.S. Patent and Trademark Office to determine priority of invention, which could result in substantial costs, even if we eventually prevail.An adverse outcome could subject us to significant liabilities to third parties, require disputed rights to be licensed from third parties or require that we cease using such technology. We rely on trade secrets laws to protect portions of our technology for which patent protection has not yet been pursued or is not believed to be appropriate or obtainable.These laws may protect us against the unlawful or unpermitted disclosure of any information of a confidential and proprietary nature, including but not limited to our know-how, trade secrets, methods of operation, names and information relating to vendors or suppliers and customer names and addresses. We intend to protect this unpatentable and unpatented proprietary technology and processes, in addition to other confidential and proprietary information in part, by entering into confidentiality agreements with employees, collaborative partners, consultants and certain contractors.There can be no assurance that these agreements will not be breached, that we will have adequate remedies for any breach, or that our trade secrets and other confidential and proprietary information will not otherwise become known or be independently discovered or reverse-engineered by competitors. 11 The existence of certain anti-dilution rights applicable to our Series B Preferred Stock might result in increased dilution inasmuch as we have offered and sold shares of common stock or securities convertible into shares of common stock at prices below the initial conversion rate of $3.00 per common share, unless those rights are waived. The investors in our Series B preferred stock have the right to an automatic adjustment of the conversion price of the Series B preferred shares held by them in the event we sell shares of common stock or securities convertible into common stock at a price below the original conversion price of $3.00 per share. We have issued shares and options to purchase shares to certain creditors to convert debt to equity at prices that are below the $3.00 conversion price. We have also issued promissory notes that are convertible into shares of common stock at conversion prices below the original Series B conversion price of $3.00.Accordingly, we may be required to issue additional shares of common stock to comply with anti-dilution adjustments to the conversion rights of present or former preferred shareholders.Any increase in the number of shares of common stock issued upon conversion of Series B preferred shares would compound the risks of dilution to existing shareholders. The obligation to issue shares of common stock upon the exercise of outstanding options and warrants or upon conversion of outstanding shares of preferred stock increases the potential for short sales. Downward pressure on the market price of our common stock that likely would result from issuances of common stock upon conversion of preferred stock, or upon the exercise of options and warrants, could encourage short sales of common stock by the holders of the preferred stock or others.A significant amount of short selling could place further downward pressure on the market price of the common stock, reducing the market value of the securities held by our shareholders. Payment of dividends in additional shares of Series A preferred stock or in shares of common stock will result in further dilution. Under the terms of the Series A preferred stock, our board of directors may elect to pay dividends by issuing additional shares of Series A preferred stock or common stock.Dividends accrue from the date of the issuance of the preferred stock, subject to any intervening payments in cash. Each share of Series A preferred stock is convertible into 370 shares of common stock.The issuance of additional shares of Series A preferred stock or common stock as dividends could result in a substantial increase in the number of shares issued and outstanding and could result in a decrease of the relative voting control of the holders of the common stock issued and outstanding prior to such payment of dividends and interest. We have and will continue to have significant future capital needs and there is no assurance we will be successful in obtaining necessary additional funding. We will be required to raise additional capital to fully implement our business plan.Our actual capital requirements will depend on many factors, including but not limited to, the costs and timing of our ongoing development activities, the number and type of clinical or other tests we may be required to conduct in seeking government or agency approval of these products, the success of our development efforts, the cost and timing of establishing or expanding our sales, marketing and manufacturing activities, the extent to which our products gain market acceptance, our ability to establish and maintain collaborative relationships, competing technological and market developments, the progress of our commercialization efforts and the commercialization efforts of our marketing alliances, the costs involved in preparing, filing, prosecuting, maintaining and enforcing and defending patent claims and other intellectual property rights, developments related to regulatory issues, and other factors, including many that are outside our control. To satisfy our capital requirements, we may seek to raise funds through public or private debt or equity financings, collaborative relationships or other arrangements. Any arrangement that includes the issuance of equity securities or securities convertible into our equity securities may be dilutive to shareholders (including the purchasers of the shares), and debt financing, if available, may involve significant restrictive covenants that limit our ability to raise capital in other transactions. Collaborative arrangements, if necessary to raise additional funds, may require that we relinquish or encumber our rights to certain of our technologies, products or marketing territories.Any inability or failure to raise capital when needed could also have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that any such financing, if required, will be available on terms satisfactory to us, if at all. 12 We rely on third parties to manufacture our products.Therefore, we do not have direct control over the quality or other aspects of the manufacturing process, which could result in a loss of customer acceptance of our products and increased expense related to warranty claims or defective product returns. We do not directly control the manufacturing facilities where our products are made and we must depend on third parties to make our products according to our standards for quality and reliability.We do not own any manufacturing facilities or equipment and do not employ any manufacturing personnel.We use third parties to manufacture our products on a contract basis.There is no assurance that we will be able to retain qualified contract manufacturing services on reasonable terms. In addition, the manufacture of our products involves complex and precise processes. Changes in manufacturing processes by our contract manufacturer or our suppliers, or the use of defective components or materials, could significantly reduce our manufacturing yields and product reliability.For example, during the year ended September 30, 2003, we voluntarily recalled approximately 200 GPS devices that contained a defect causing the battery to drain power at an unacceptable rate.The problem was quickly resolved and the units replaced at the expense of our manufacturer.There is no assurance, however, that similar problems will not arise in the future with these other products. Penny stock regulations may impose certain restrictions on marketability of our securities. The Securities and Exchange Commission (the “Commission”) has adopted regulations which generally define a “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the Commission relating to the penny stock market.The broker-dealer must also disclose the commission payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market.Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.Consequently, the “penny stock” rules may restrict the ability of broker-dealers to sell our securities and may affect the ability of investors to sell our securities in the secondary market and the price at which such purchasers can sell any such securities. Investors should be aware that, according to the Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and 13 · The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. RemoteMDx’s management is aware of the abuses that have occurred historically in the penny stock market. The holders of our Series B preferred stock have voting rights that are the same as the voting rights of holders of our common stock, which effectively dilutes the voting power of the holders of the common stock. Holders of shares of Series B preferred stock are entitled to one vote per share of Series B preferred stock on all matters upon which holders of our common stock are entitled to vote.Therefore, without converting the shares of Series B preferred stock, the holders thereof enjoy the same voting rights as if they held an equal number of shares of common stock, as well as the liquidation preference described above.In addition, without the approval of holders of a majority of the outstanding shares of Series B preferred stock voting as a class, we are prohibited from (i) authorizing, creating or issuing any shares of any class or series ranking senior to the Series B preferred stock as to liquidation rights; (ii) amending, altering or repealing our Articles of Incorporation if the powers, preferences or special rights of the Series B preferred stock would be materially adversely affected; or (iii) becoming subject to any restriction on the Series B preferred stock other than restrictions arising solely under the Utah Act or existing under our Articles of Incorporation as in effect on June 1, 2001. Risks Related to the Offering Holders of our common stock are subject to the risk of additional and substantial dilution to their interests as a result of the issuances of common stock in connection with exercises of the Warrants. As of the date of this prospectus, eight of the Selling Shareholders had warrants to purchase up to 8,625,150 shares of our common stock.There can be no guarantee of exercise by these Selling Shareholders of the Warrants.Nevertheless, holders of our common stock may experience substantial dilution of their interests to the extent that the Selling Shareholders exercise the Warrants into shares of our common stock and sell the shares pursuant to this prospectus. The trading market for our common stock is limited, and investors who purchase shares from the Selling Shareholder may have difficulty selling their shares. The public trading market for our common stock is limited.On July 27, 2005, our common stock was listed on the OTC Bulletin Board (“OTCBB”).Nevertheless, an established public trading market for our common stock may never develop or, if developed, it may not be able to be sustained.The OTCBB is an unorganized, inter-dealer, over-the-counter market that provides significantly less liquidity than other markets.Purchasers of our common stock therefore may have difficulty selling their shares should they desire to do so. It may be more difficult for us to raise funds in subsequent stock offerings as a result of the sales of our common stock by the Selling Shareholders in this offering. As noted above, sales by the Selling Shareholder likely will result in substantial dilution to the holdings and interest of current and new shareholders.Additionally, as noted above, the volume of shares sold by the Selling Shareholders could depress the market price of our stock.These factors could make it more difficult for us to raise additional capital through subsequent offerings of our common stock, which could have a material adverse effect on our operations. There may be additional unknown risks which could have a negative effect on us and our business. 14 The risks and uncertainties described in this section are not the only ones facing RemoteMDx.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of the foregoing risks actually occur, our business, financial condition, or results of operations could be materially adversely affected.In such case, the trading price of our common stock could decline. Use of Proceeds All of the shares of common stock issued in the various private transactions and in connection with exercises of the Warrants, if and when sold, are being offered and sold by the Selling Shareholders or their pledgees, donees, transferees, or other successors in interest. We will not receive any proceeds from those sales.Any proceeds we receive from exercise of the options or warrants will be used for working capital and other general corporate purposes. 15 Determination of Offering Price The Selling Shareholders may sell our common stock at prices then prevailing or related to the then-current market price, or at negotiated prices.The offering price may have no relationship to any established criteria or value, such as book value or earnings per share.Additionally, because we have not generated any profits for several years, the price of our common stock is not based on past earnings, nor is the price of the shares of our common stock indicative of current market value for the assets we own.No valuation or appraisal has been prepared for our business or possible business expansion. 16 DESCRIPTION OF BUSINESS General RemoteMDx, Inc. (“RemoteMDx” or the “Company”) markets and sells patented wireless location technologies and related monitoring services, and develops markets and sells personal security, senior supervision, and monitoring services. The RemoteMDx products and monitoring services feature wireless products that utilize GPS and cellular technologies in conjunction with a monitoring center.These devices include a mobile emergency response device, MobilePAL™, which can locate persons in distress, no matter where they may be, and dispatch the closest emergency service to their location.The Company has developed a tracking device, TrackerPAL, which is being used to monitor convicted offenders in the criminal justice system.The Company believes that its technologies and services will benefit the healthcare and penal system as they allow both care providers and law enforcement officials to respond immediately to a medical event or criminal activity respectively.Our medical monitoring customers will be able to better monitor and manage their own chronic disease and medical conditions, giving peace of mind to them and their loved ones and care providers. Similarly, law enforcement officials will be able to monitor the location of offenders and parolees wearing the TrackerPAL product. Our primary health monitoring market consists of approximately 35 million Americans over the age of sixty-five. Of these 35 million seniors, it is estimated that approximately 9.7 million currently live alone. However, in most cases, we anticipate that the senior customers will not purchase our products for themselves. Instead, based on our experience, we believe that it would be more effective to target the children or caregivers of these seniors. Therefore, the primary target market is children, friends, and spouses of these individuals. Additionally, we have identified a growing need in the parole/probation market, which in 2003, consisted of 4.9 million adults in the criminal justice system at any given time. In order to meet the needs of this growing demand, we have developed TrackerPAL that works in conjunction with our monitoring center.To date, we have not received any revenue from this market. We derive our revenues from the following sources: · Monitoring Activation – We sell our MobilePAL™ and anticipate leasing our TrackerPAL devices as part of a monitoring contract, with prepaid activation charges. · Monitoring Services – Following activation, our MobilePAL and TrackerPAL customers pay a monthly monitoring fee and fees for additional services offered by our contract providers or by us. · Medical Diagnostic Stains – We sell medical diagnostic stains and equipment to laboratories throughout the United States. We anticipate that these sales will decrease in the future as a percentage of total sales. In addition to the foregoing sources, we have contractual rights to receive royalty revenues from a license agreement with Matsushita Electric Works (“MEW”) and from sales of telematic products and services under marketing agreements.“Telematic” means any wireless communication system designed for the collection and dissemination of data.To date these royalty agreements have not produced any royalty income. Our Strategy Our goal is to establish the Company as a significant marketer and distributor of leading technology and services we have developed for the mobile personal emergency market, the parolee and probation market, and the health monitoring industries. Background We have been engaged in our original business of manufacturing and marketing medical diagnostic stains, solutions and related equipment for over 10 years. Since 1997 this business has been conducted through a wholly-owned subsidiary, Volu-Sol Reagents Corporation.Our remote health monitoring and diagnostic business is conducted under the names “Remote Medical Diagnostics” and “RemoteMDx.”In July 2001, we acquired and now operate the business conducted by SecureAlert.SecureAlert’s business involves manufacturing and marketing mobile emergency and personal health monitoring systems, and also will focus on the parolee and probation market. 17 Our primary founders and owners are David Derrick (“Derrick”) and James Dalton (“Dalton”), who are identified in this registration statement under Item 9, Directors and Executive Officers. In April 2000, we entered into a research agreement with Battelle Memorial Institute (“Battelle”), a large research and development firm, to assist us in developing our technology for remote monitoring and personal medical diagnostics.Although the agreement with Battelle expired in November 2002, it resulted in the development of design and technologies included in our current MobilePAL and TrackerPAL products today. In July 2001, we acquired SecureAlert and added its patents and technology to our business plan.In October 2001, we began developing our telematic monitoring center in conjunction with Bishop Engineering (“Bishop”), an innovator in telematic and GPS technologies. By July 2002, this collaboration with Bishop culminated in the development of a monitoring center jointly operated with Aradiant Corp (“Aradiant”). In July 2004, we moved the monitoring center from its location in the San Diego area to our headquarters in Salt Lake City.This move allows us to better manage and control the monitoring center and our employees. This monitoring center enables our PAL Services Network to offer location, concierge services, medical triage advice, emergency response, call switching and health monitoring to our subscribers.This monitoring center and its related services will also help us serve our customers in the criminal justice industry.To date we have not sold any products or services to the criminal justice industry.There can be no assurance that our products will be accepted or that we will be able to obtain customers in this industry. In April 2002, we entered into a manufacturing and product development agreement with MEW. This strategic alliance included an equity investment in the Company by MEW and an arrangement under which MEW was designated our preferred manufacturer, and the Company agreed to act as MEW’s preferred worldwide service provider for GPS products.During 2002 and 2003, working with MEW and another manufacturer, we successfully designed and began to market products that combine cellular technology, including our patented single-button emergency feature, and GPS, allowing the two systems to work simultaneously in a single unit.No services were performed by MEW during fiscal year 2006. Marketing Over the past three years, we have developed our menu of services and core technology, which we refer to as the Personal Assistant Link (“PAL™”) Services Network. Gross revenues for the year ended September 30, 2006, were $1,070,141.We look to expand our sales of these products and services by relying on and establishing our distribution network.In fiscal year 2004, approximately 49% of our revenues were derived from the sale of PAL products and services.In fiscal year 2005, approximately 34% of our revenues were derived from the sale of PAL products and services.In fiscal year 2006, approximately 37% of our revenues were derived from the sale of MobilePAL and TrackerPAL products and services.We expect to see this percentage increase in the future as we pursue our business plan to emphasize these services.This sales effort will be focused on the homebound Personal Emergency Response System (“PERS”) industry and the parole/probation market. During the fiscal year ended September 30, 2004, we began to implement a direct-to-consumer marketing strategy, which we have since abandoned.This campaign employed a variety of media including radio, print, online marketing, and direct mail to reach our target customers.Our target market was the estimated 35 million Americans that are over the age of sixty-five. Of these 35 million seniors, we estimate that approximately 9.7 million currently live alone, with approximately 1.3 million of these homebound. Our experience with direct-to-consumer marketing shows that the senior customers do not personally make the decision to purchase our products and services.Instead, we have learned that the children or caregivers of these seniors make the purchase decisions. We have also learned that a direct to consumer marketing campaign is very expensive and that our efforts would be better rewarded by focusing on distributors and dealers selling our products and services. 18 Under our current business model, our customers own our devices. We hope to implement in the future a model where customers do not own the devices.The customer would rent our device on a month-to-month contract. The customer can terminate the service by simply returning the device to us.We charge the customer a one-time activation fee and a monthly monitoring fee for as long as the customer keeps the device.We may also pay a monthly fee to the dealer or distributor for each contract originated through that dealer or distributor. To further expand the viability of our distribution and marketing plan, we are working with state Medicaid agencies, insurance companies, and correctional agencies to pursue reimbursement for our products and services.The MobilePAL product is Medicaid-approved in Colorado and Maryland and we hope to replicate this success in other states. In addition, we are working with insurers to obtain private reimbursement approval.There can be no assurance that these efforts will be successful. In addition to the PERS market, we will also focus our efforts in the parole and probation market.According to 2003 Bureau of Justice Statistics, in the United States there are a record number 4.9 million adult men and women who are on supervised probation or parole. This number is expected to continue to grow as state budget deficits are requiring prisons to be closed, putting additional pressure on the already swelling parole and probation market. In 2003 the total adult correctional population, including those incarcerated and those being supervised in the community, was 6.9 million and growing at the rate of 2.4% per year. This equaled 3.2% of the U.S. population or about 1 in every 32 adults. This increase has strained the ability of parole officers and supervisors to manage the burgeoning growth in parolees. RemoteMDx has created a product and service to answer this problem called PAL Services Offender Tracking Network (the “Network”). We believe the Network and its accompanying products that will be marketed and sold by RemoteMDx will create a shift in the parole/probation market. The Network strategy transforms the current market to one that provides offender monitoring products and services. The Network allows a supervisor to manage dozens of parolees simultaneously. Under the Network program, a parolee is required to wear the device twenty-four hours a day, seven days a week, which allows the PAL monitoring center to track where the parolee is in real time (active monitoring). The computer at the monitoring center automatically checks to make sure that the parolee is within inclusion areas and does not enter any exclusionary zones. At any sign of problems, the monitoring center can contact directly the parolee and if necessary put the parole officer in direct contact with the parolee. The parole officer can also access a secured web site that shows where the parolee is and where he has been, allowing the supervisor to better manage the parolee. The PAL Operator can provide a multitude of services for the offender and the supervising officer. The various services offered are as follows: · 24/7 nationwide two-way voice communication; · Automated reporting of location and alarms (breadcrumbs); · Inclusion and exclusion alarms; · Proximity alarm; · Automated alert notification; · Tamper resistant band and alarm; · Battery status alerts (rechargeable/replaceable); · Web-based real-time tracking; · Active monitoring; and · Enhanced GPS/GSM locate. 19 Research and Development Program The PAL Products In 2000, as a direct result of our strategic relationship with Battelle, we began our efforts to develop a mobile solution to the PERS market. We eventually determined that combining cellular and GPS technologies could expand the PERS market from approximately 1.3 million homebound patients to more than 10 million seniors living alone in the United States.We began by reviewing patents and products previously developed that might be utilized in this market.Our research led us to SecureAlert, owner of patents and circuitry that we believed could help accelerate our move into the market. Our first product line utilizing these patents was MobilePAL, a cellular-based emergency and concierge device with one-button access to our PAL Services Operators.The first version of the MobilePAL unit was an analog cell device.We used analog technology because of its more expansive coverage in North America at that time. Our first unit could be configured to call 911 Emergency only, or could accept a Mobile Identification Number (MIN) and make outbound calls to either of two predetermined phone numbers. Our second version of the MobilePAL device incorporates GPS technology. GPS technology utilizes the highly accurate clocks on 24 satellites orbiting the earth owned and operated by the U.S. Department of Defense.These satellites are designed to transmit their identity, orbital parameters and the correct time to earthbound GPS receivers at all times.Supporting the satellites are several radar-ranging stations maintaining exact orbital parameters for each satellite and transmitting that information to the satellites for rebroadcast at frequencies between 1500 and 1600 MHz. A GPS receiver (or engine) scans the frequency range for GPS satellite transmissions. If the receiver can detect three satellites, the algorithms within the engine deduce its location, usually in terms of longitude and latitude, on the surface of the earth as well as the correct time. If the receiver can detect four or more GPS satellite transmissions, it can also deduce its own elevation above sea level.The effectiveness of GPS technology is limited by obstructions between the device and the satellites and, therefore, service can be interrupted or may not be available at all if the user is located inside a building or underground. Shortly after commencing sales of the new GPS-enabled MobilePAL, MEW began working with us to develop an improved MobilePAL device complete with an improved GPS engine, speakerphone, and cellular chipset. The result was the MobilePAL GPS2000. The GPS2000 has several advantages over the earlier versions.The first is the improved quality of the GPS engine.MEW partnered with Sirf, a leading GPS technology company, to create a new, smaller GPS device with greater sensitivity and acquisition times of less than one minute.The GPS2000 is able to use the GPS engine concurrently with the cellular circuitry in the device, unlike the GPS1000 which temporarily drops the cellular signal during the time that the GPS engine is operating, and then automatically redials the PAL Services Center once the location data has been obtained.Using the GPS2000, the PAL Services Center operators are able to continuously communicate with the subscriber while simultaneously determining the caller’s location. Recently, we have developed two working prototypes of our next generation of the MobilePAL, the GPS 3000.This device has several improvements over the GPS 2000. The device is always powered on and it can receive incoming calls.No launch date has been set for this device, and the device is not yet ready for commercial distribution. During the year ended September 30, 2006, we spent $2,087,802 on research and development. This compares to $1,766,791 spent on research and development for the year ended September 30, 2005. 20 TrackerPAL We have worked with nexAira, Inc. (“nexAira”) to develop our TrackerPAL product. nexAira is a Canadian firm that specializes in hardware and software development in the areas of GPS, GSM and GPRS. It is the preferred distributor of GPS chip sets manufactured by Motorola. nexAira is recognized for its rapid development cycles and expertise in both the cellular and GPS areas. In addition, we are working with Dynamic Source Manufacturing (“DSM”) located in Calgary, Alberta, Canada who is an electronics manufacturing company which delivers a full range of services to its clients.From quick turn prototyping to high volume turnkey manufacturing, DSM has the resources available to manufacture all types of printed circuit boards.DSM manufactures of the Company’s TrackerPAL product. The Parolee Tracking Device (“PTD”) System requires the design and development of four devices: · Ankle electronics, a wireless body worn tracking device; · PTD-Cuff, a single use band used to fasten the ankle electronics to the offender; · Fixture for charging up to 2 batteries at once; and · Rechargeable battery pack, a custom tooled battery used to power the ankle device. The PTD allows a monitoring center to detect the location of an offender and the offender’s attempts to tamper with the device. When the device is attached to an offender’s ankle and activated, it makes use of a GPS receiver to determine the offender’s position and a cellular wireless link to communicate these coordinates to the monitoring center. The center can contact an offender whenever the device has adequate cellular signal, using the integrated cellular speakerphone. Automatic alerts can be sent to the server when the wearer travels outside a specified area or attempts to enter an “off limits” area. The PTD will be water resistant to 3 meters. The ankle strap or PTD-Cuff is a reinforced band used to secure the device to the offender. The strap is permanently fixed to the offender and requires the destruction of the strap for removal. The strap incorporates a metal strip to ensure the strap does not shrink or stretch as well as electrical and optic continuity detection circuits/paths for tamper detection. The strap is made to be inexpensive yet strong while the optical continuity assists in making it very difficult to circumvent and remove without detection. Development of PAL Services Network As we developed the MobilePAL product line, we simultaneously worked to create the PAL Services Center. In contrast to a typical PERS monitoring center, the PAL Services Center is equipped with hardware and software that pinpoints the location of the incoming caller by utilizing GPS technology.This capability is referred to as telematic.The operator’s computer screen can identify the caller as well as locate the caller’s precise location on a detailed map. In addition, the computer must be able to give directions to various sites from the caller’s location, such as directions to the nearest hospital, police station, or emergency service and also be able to guide emergency services to the caller’s location. With the MobilePAL products developed and the PAL Services Center in place, we have the ability to offer the following services: · 24/7 nationwide one-button access to a live Personal Assistant; · Mobile access to immediate dispatch of police, fire or ambulance services; · Access and dispatch of roadside assistance such as tow trucks, etc.; · Location of nearest hospital and veterinary services; 21 · Auto-accident assistance including direct connection to the client’s insurance company; · Nurse triage service in case of medical questions or concerns; · Personal calling to any phone number of customer’s choosing including family, friends, caregivers, etc.; · Mobile directory assistance to any U.S. phone number; · Step-by-step driving instructions to virtually anywhere in the United States; · Location services; · Medical Data Link to store customer’s critical personal medical information and communicate the customer’s needs to emergency personnel; · Daily monitoring of chronically ill customers with data and compliance information forwarded to care providers and loved ones; · Location of lost or injured loved ones; · Ability to immediately notify insurers and care providers during a medical emergency; · Ability of monitoring center to initiate a call to the subscriber to check the subscriber’s condition; · Update immediate caregiver weekly on status of subscriber and any calls the operators may have received that week; · Ability to track device online; · Waterproof; · Active Monitoring; · Enhanced GPS/GSM location; · Web based real-time tracking; · Inclusion and exclusion alarms; and · Proximity alarms. MobilePAL Development We believe that the next generation of MobilePAL products will revolutionize the PERS market. This next generation product further miniaturizes the technology, making MobilePAL a wearable device (such as a watch or pendant). nexAira is in the process of designing and developing for us a watch-type device that contains a single button and fall detection mechanism that communicates with a pager-size companion device. Activated manually by pushing a button on the watch or automatically by sensing a sudden movement such as a fall, the device immediately transmits a radio frequency (“RF”) signal that is picked up by the companion device that then triggers a call to the monitoring center. From there, the wearer can talk to the center on the speakerphone while the GPS system pinpoints his or her location. While the capabilities of MobilePAL will grow with each development cycle, we anticipate that all models of future generations of MobilePAL, including the watch/pendant device, will have the following features: 22 · Wearable watch or pendant with an emergency button for contacting the PAL Services Operator regardless of the location of the wearer. · GPS engine for locating the subscriber. · Fall detection that will alert the service in the event of a fall. · Communication with small pager size device that talks to the customer and the PAL Services Center. · Dual band cellular technology utilizing GSM and AMPS. · Rechargeable units. · Alarm when not in proximity of base unit. Although no functioning prototypes yet exist for this watch/pendant device, the research and development of this next generation of MobilePAL is currently underway and is being performed by nexAira.Continuation of this research by nexAira on our behalf is contingent upon our obtaining adequate funding. There can be no assurances given that we will obtain the necessary funding. WatchPAL Development Program We are working to combine remote health monitoring services with mobile communication and security services by launching the WatchPAL line of products. Each WatchPAL product will be specifically designed to monitor a specific chronic illness. The first chronic disease we have targeted for the WatchPAL product is diabetes. This WatchPAL product is designed to monitor diabetic patients remotely and unobtrusively. The patient wears a watch that will not only act as a fall detection device, but will also monitor on a preprogrammed basis the glucose level of the patient. This is done unobtrusively and without the patient’s participation. The information is then transmitted to the monitoring center.If the monitoring center detects that the glucose reading is outside of that patient’s given parameters, it will immediately contact the patient or care provider. If there is an emergency, the monitoring center can locate the user and respond by sending assistance. The WatchPAL line of products is in the early phases of research and development.We have not yet developed a working prototype of this product.Our ability to develop a working line of products in this area is largely contingent on our ability to obtain the necessary funding for the research and development.There can be no assurance that we will be able to obtain the funding necessary to design, develop, and manufacture this line of products. Intellectual Property We own seven patents and we have five patents pending and four applications in process to be filed.The following table contains information regarding our patents and patent applications; there is no assurances that the applications will be granted or that they will, if granted, contain all of the claims currently included. 23 Patent Title Application /Patent Number Filing / Issue Dates Status Emergency Phone With Single Button activation 11/174,191 6/30/05 Responded to Office Action Remote Tracking and Communication Device 11/202,427 8/10/05 Pending Remotely Controllable Thermostat 6,260,765 7/17/01 Issued Interference Structure for Emergency Response System Wristwatch 6,366,538 4/2/02 Issued Emergency Phone with Single Button Activation 6,636,732 10/21/03 Issued Emergency Phone with Alternate Number Calling Capability 7,092,695 8/15/06 Issued Emergency Phone for Automatically Summoning Multiple Emergency Response Services 6,226,510 5/1/01 Issued Combination Emergency Phone and Personal Audio Device 6,285,867 9/4/01 Issued Panic Button Phone 6,044,257 3/28/00 Issued Alarm and Alarm Management System for Remote Tracking Devices 11/489,992 7/14/06 Pending A Remote Tracking Device and a System and Method for Two-Way Voice Communication Between Device and a Monitoring Center 11/486,989 7/14/06 Pending A Remote Tracking System with a Dedicated Monitoring Center 11/486,976 7/14/06 Pending Remote Tracking System and Device with Variable Sampling 11/486,991 7/14/06 Pending We also own the following trademarks: Mark Application Number Registration Number Status/Next Action MOBILE911 75/615,118 2,437,673 Registered MOBILE911 SIREN WITH 2-WAY VOICE COMMUNICATION & Design 76/013,886 2,595,328 Registered WHEN EVERY SECOND MATTERS 76/319,759 2,582,183 Registered MOBILEPAL 78/514,031 3,035,577 Registered HOMEPAL 78/514,093 3,041,055 Registered PAL SERVICES 78/514,514 Pending REMOTEMDX 78/561,796 Allowed-Awaiting Statement of Use TRACKERPAL 78/843,035 Pending MOBILE911 78/851,384 Pending Strategic Relationships We believe one of our strengths is the high quality of our strategic alliances.Our primary alliances are described below. 24 Matsushita Electric Works, Ltd MEW grew out of a company founded by Konosuke Matsushita in 1918. This forerunner of MEW was incorporated as a public company in 1935, as the successor of the wiring device business initiated by the original firm.MEW shares the same origin with Matsushita Electric Industrial Co., Ltd. (“MEI”), which also owns the Panasonic® brand name.According to its published reports filed with the Securities and Exchange Commission, MEI’s revenues in 2004 were approximately $81 billion. The Matsushita Group of companies is recognized as one of the world’s largest corporate groups. This strategic alliance included an equity investment in RemoteMDx by MEW and an arrangement under which MEW was designated our preferred manufacturer, and we agreed to act as MEW’s preferred worldwide service provider for GPS products.No services have been provided by MEW since 2003. nexAira, Inc. nexAira, Inc. (“nexAira”), is a Canadian firm that specializes in hardware and software development in the areas of GPS, GSM and GPRS. It is the preferred distributor of GPS chip sets manufactured by Motorola. They are recognized for their rapid development cycles and expertise in both the cellular and GPS areas.nexAira performs research and development for us on a contractual basis. Dynamic Source Manufacturing Dynamic Source Manufacturing (“DSM”), located in Calgary, Alberta, Canada, is an electronics manufacturing company which delivers a full range of services to its clients.From quick turn prototyping to high volume turnkey manufacturing, DSM has the resources available to manufacture all types of printed circuit boards.DSM manufactures the Company’s TrackerPAL product. Competition in PERS Industry We have identified several companies we believe are developing products and services that in time could affect, or compete in, the same developing areas of the PERS industry targeted by RemoteMDx.As these products and services take hold, we expect our competition likely will increase and intensify.We believe that we can maintain some advantages over our competition due in large part to our alliance with MEW and other strategic partners. In addition, we believe that several components in our product family might enjoy significant intellectual property protection from competition. We believe our primary competitors are as follows: · Lifeline Systems, Inc., Framingham, MA– We believe that Lifeline may be the largest PERS company in the United States, reporting over 350,000 subscribers.Lifeline claims that at the touch of a button, the customer can be connected to help 24 hours a day from their home or yard. Lifeline is a public company that operates its own monitoring facility, reportedly handling over 10,000 calls per day. · Wherify Wireless, Inc., Redwood City, CA– A publicly held developer of patented wireless location products and services for child safety, parental supervision, personal protection, Alzheimer’s and memory loss, supervision, law enforcement, security, animal identification and property asset tracking. Competition in Parolee/Probation Market · ProTech Monitoring Inc., Odessa, FL– This company has satellite tracking software technology that operates in conjunction with global positioning system (GPS) and wireless communication networks. · ISecuretrac Inc., Omaha, NE – This company supplies electronic monitoring equipment for tracking and monitoring persons on pretrial release, probation, parole, or work release. 25 · Sentinel Security and Communications, Inc., Rochester NY– This company supplies monitoring and supervision solutions for the offender population. We face intense competition, including competition from entities that are more established and have greater financial resources than it does, which may make it difficult for it to establish and maintain a viable market presence. Our current and expected markets are rapidly changing. Existing products and services and emerging products and services will compete directly with the products we are seeking to develop and market. Our technology will compete directly with other technologies, and, although we believe our technology has or will have advantages over these competing systems, there can be no assurance that our technology will have advantages that are significant enough to cause users to adopt its use. Competition is expected to increase. Many of the companies currently in the remote medical monitoring and parolee/probation market may have significantly greater financial resources and expertise in research and development, marketing, manufacturing, pre-clinical and clinical testing, obtaining regulatory approvals and marketing than those available to us. Smaller companies may also prove to be significant competitors, particularly through collaborative arrangements with large third parties. Academic institutions, governmental agencies, and public and private research organizations also conduct research, seek patent protection, and establish collaborative arrangements for product and clinical development and marketing in the medical diagnostic arena. Many of these competitors have products or techniques approved or in development and operate large well-funded research and development programs in the field.Moreover, these companies and institutions may be in the process of developing technology that could be developed more quickly or be ultimately more effective than our planned products. We face competition based on product efficacy, the timing and scope of regulatory approvals, availability of supply, marketing and sales capability, reimbursement coverage, price and patent position. There can be no assurance that our competitors will not develop more effective or more affordable products, or achieve earlier patent protection or product commercialization. Dependence on Major Customers During fiscal year 2006, Fisher Scientific, accounted for more than 10% of sales.Fisher Scientific accounted for approximately 21% ($228,437) of our sales.The loss of this customer could result in lower revenues and limit the cash available to grow our business and to achieve profitability. We have no arrangements or contracts with this customer that would require them to purchase a specific amount of product from us. Dependence on Major Suppliers During the year ended September 30, 2004, we cancelled our agreement with our former cellular organization and entered into an agreement with a new cellular company.During the year ended September 30, 2006, we entered into several agreements with other cellular organizations to provide cellular services.Our costs for the fiscal years ended September 30, 2006 and 2005 were approximately $290,000 and $103,900, respectively. We have established a relationship with Dynamic Source Manufacturing (DSM) to manufacture the TrackerPAL device.All monitoring leased equipment has been manufactured by DSM.If our relationship with DSM were to unexpectedly terminate, we would need to find another company to manufacture the device which could limit the ability to lease additional monitoring equipment. 26 Employees As of July 5, 2007, we had 112 full time employees and 2 part-time employees.None of the employees are represented by a labor union or subject to a collective bargaining agreement.We have never experienced a work stoppage and management believes that the relations with employees are good. Description of Property In March 2005, we entered into a 40 month lease with payments of approximately $17,100 per month, for approximately 11,400 square feet of office space at 150 West Civic Center Drive, Sandy Utah. This facility will initially serve as our monitoring center and will eventually serve as corporate headquarters of SecureAlert, Inc., a subsidiary of RemoteMDx, Inc.We moved into these facilities during the fourth fiscal quarter of 2005. We also have leased premises consisting of approximately 11,500 square feet of laboratory and office facilities located at 5095 West 2100 South, West Valley City, Utah.These premises also serve as the manufacturing, warehouse and shipping facilities for Volu-Sol Reagents Corporation.This lease has been renewed and now expires in November 2010 with monthly base rent of $5,750, subject to annual adjustments according to changes in the Consumer Price Index. Management believes the facilities described above are adequate to accommodate presently expected growth and needs of our operations.As we continue to grow, additional facilities or the expansion of existing facilities likely will be required. Where to Get Additional Information Federal securities laws require us to file information with the Commission concerning our business and operations.Accordingly, we file annual, quarterly, and special reports, and other information with the Commission.You can inspect and copy this information at the public reference facility maintained by the Commission at Judiciary Plaza, 450 Fifth Street, N.W., Room 1024, Washington, D.C. 20549. You can get additional information about the operation of the Commission's public reference facilities by calling the Commission at 1-800-SEC-0330. The Commission also maintains a web site (http://www.sec.gov) at which you can read or download our reports and other information. Our internet address is www.remotemdx.com. 27 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion should be read in conjunction with our consolidated financial statements and notes thereto included elsewhere in this Prospectus. THIS MANAGEMENT’S DISCUSSION AND ANALYSIS CONTAINS, IN ADDITION TO HISTORICAL INFORMATION, FORWARD-LOOKING STATEMENTS THAT INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES.ALL FORWARD-LOOKING STATEMENTS CONTAINED HEREIN ARE DEEMED BY REMOTE MDX TO BE COVERED BY AND TO QUALIFY FOR THE SAFE HARBOR PROTECTION PROVIDED BY SECTION 21E OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995.ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THE RESULTS ANTICIPATED BY REMOTE MDX AND DISCUSSED IN THE FORWARD-LOOKING STATEMENTS.WHEN USED IN THIS REGISTRATION STATEMENT, WORDS SUCH AS “BELIEVES,” “EXPECTS,” “INTENDS,” “PLANS,” “ANTICIPATES,” “ESTIMATES,” AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS, ALTHOUGH THERE MAY BE CERTAIN FORWARD-LOOKING STATEMENTS NOT ACCOMPANIED BY SUCH EXPRESSIONS.FACTORS THAT COULD CAUSE OR CONTRIBUTE TO SUCH DIFFERENCES ARE DISCUSSED BELOW IN THE SECTION ENTITLED “INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS” AND UNDER THE HEADING “CERTAIN SIGNIFICANT RISK FACTORS” BELOW.REMOTE MDX DISCLAIMS ANY OBLIGATION OR INTENTION OF UPDATING ANY FORWARD LOOKING STATEMENT. The following table summarizes our results of operations for the last two completed fiscal years. Summary Consolidated Statements of Operations Data Year Ended September 30, 2006 2005 Net sales $ 1,070,141 $ 861,868 Cost of goods sold 940,132 823,752 Gross profit (loss) 130,009 38,116 Research and development expenses 2,087,802 1,766,791 Selling, general, and administrative expenses 16,025,373 7,230,222 Loss from operations (17,983,166 ) (8,958,897 ) Other income (expenses): Derivative valuation gain (loss) 629,308 (580,626 ) Interest and other income 97,190 4,570 Interest expense (6,541,077 ) (1,448,736 ) Net loss $ (23,797,745 ) $ (10,983,689 ) 28 Three months ended June 30, 2007, compared to three months ended June 30, 2006 Net Sales For the three months ended June 30, 2007, the Company had net sales of $3,118,947 compared to $237,496 for the three months ended June 30, 2006, an increase of $2,881,451.The increase in net sales resulted primarily from the increase in offender device monitoring and device sales. SecureAlert (PAL Services) had net sales of $2,952,477 during the three months ended June 30, 2007, compared to net sales of $80,589 for the three months ended June 30, 2006, an increase of $2,871,888. These sales consisted of $1,803,700 from the sale offender tracking devices, $1,136,812 from the monitoring of offender tracking devices, and $11,965 from home and personal security systems.Quest Guard accounted for 79% of SecureAlert’s sales during the period that relate to the bail bond and pre-trial industry.No other SecureAlert (PAL Services) customer accounted for 10% or more of its sales. Reagents had revenues for the three months ended June 30, 2007, of $166,470, compared to $156,907 during the quarter ended June 30, 2006. The Company anticipates that Reagents' sales will decrease in the future as a percentage of total sales. The following are significant customers of Reagents accounting for more than 10% of Reagents’ sales during the period:Fisher Scientific (30%), Thermo Shandon (14%), and Cardinal Health Medical (11%).No other Reagents customer accounted for 10% or more of its sales. Cost of Goods Sold For the three months ended June 30, 2007, cost of goods sold was $2,488,366 compared to $119,408 during the three months ended June 30, 2006, an increase of $2,368,958. SecureAlert's cost of goods sold totaled $2,414,784 or 82% of SecureAlert's net sales during the three months ended June 30, 2007. Reagents' cost of goods sold was $73,582 or 44% of Reagent's net sales during the nine months ended June 30, 2007, compared to $84,513 or 54% of Reagent's net sales for the same period during the prior fiscal year. The decrease as a percentage of net sales was primarily due to an increase in material costs. Research and Development Expenses During the three months ended June 30, 2007 and 2006, research and development expense was $731,737 and$876,646, respectively, and consisted primarily of expenses associated with the development of SecureAlert’s TrackerPAL device and related services. Selling, General and Administrative Expenses During the three months ended June 30, 2007, selling, general and administrative expenses were $4,938,868 compared to $8,325,307 during the three months ended June 30, 2006. The decrease of $3,386,439 consisted primarily of a decrease in advertising of $59,856, consulting of $5,181,654, investment relations and banking fees of $138,729, outside services of $144,896, and other selling, general and administrative expenses of $71,384. The decrease in consulting of $5,181,654 relates primarily to the issuance of warrants and shares of common stock issued consultants in the three months ended June 30, 2006 for public relations and branding services to increase the Company presence in the capital markets.Furthermore, the decrease of $3,386,439 in selling, general and administrative expenses was offset by increases in the following expenses:amortization from TrackerPAL devices for non-billable units of $532,654; communication services from cellular charges on non-billable units of $458,647; depreciation of $100,967; insurance of $148,165; payroll and contract labor of $504,649; travel of $205,382; and other selling, general and administrative expenses of $259,616. Interest Income and Expense During the three months ended June 30, 2007, interest expense totaled $279,418 compared to $687,895 paid in the three months ended June 30, 2006. This amount consists primarily of non-cash interest expense of approximately $82,406 related to unamortized financing costs associated with shares of common stock issued for prepaid interest. 29 Nine months ended June 30, 2007, compared to nine months ended June 30, 2006 Net Sales Net sales during the nine months ended June 30, 2007, were $5,757,391 compared to $709,404 in net sales during the nine months ended June 30, 2006, an increase of $5,047,987.The increase in net sales resulted primarily from the increase in offender device monitoring and device sales. SecureAlert (PAL Services) had net sales of $5,263,965 during the nine months ended June 30, 2007, compared to $233,521 during the nine months ended June 30, 2006.These sales consisted of $3,133,100 from the sale of offender tracking devices, $2,083,455 in monitoring offender tracking devices, and $47,410 from home and personal security systems.Reagents had sales for the nine months ended June 30, 2007, of $493,426, compared to $475,883 during the same period in the prior fiscal year, an increase of $17,543.This increase is due to Reagents’ significant customers ordering more products. Cost of Goods Sold For the nine months ended June 30, 2007, cost of goods sold was $5,059,608 compared to $345,869 during the nine months ended June 30, 2006, an increase of $4,713,739.SecureAlert's cost of goods sold totaled $4,780,324 or 91% of SecureAlert's net sales during the nine months ended June 30, 2007.SecureAlert’s cost of goods sold is primarily related to device costs of $2,614,572, monitoring center costs of $1,288,787, communication costs of $362,047, and amortization of $191,371.Reagents' cost of goods sold was $279,284 or 57% of Reagent's net sales during the nine months ended June 30, 2007, compared to $242,872 or 51% of Reagent's net sales for the same period during the prior fiscal year. The increase as a percentage of net sales was primarily due to an increase in labor costs. Research and Development Expenses During the nine months ended June 30, 2007 and 2006, research and development expense was $3,885,788 and$2,030,818, respectively, and consisted primarily of expenses associated with the development of SecureAlert’s TrackerPAL device and related services. Selling, General and Administrative Expenses During the nine months ended June 30, 2007, selling, general and administrative expenses were $15,698,660 compared to $14,366,736 during the nine months ended June 30, 2006. The increase of $1,331,924 consisted primarily of an increase in amortization from TrackerPAL devices for non-billable units of $1,304,315, bad debt of $92,624, board of director fees of $80,000, communication services from cellular charges on non-billable units of $1,467,009, depreciation of $286,358, insurance of $282,313, legal and professional fees of $234,242, outside services of $58,356, payroll and contract labor of $1,098,200, rent of $53,126, telephone charges of $105,924, training of $53,432, travel of $404,561, and other selling, general and administrative expenses of $604,259.Furthermore, the increase of $1,331,924 in selling, general and administrative expenses was offset by decreases in the following expenses: advertising of $32,084; consulting of $4,677,917; investment relations and banking fees of $46,237; and other selling, general and administrative expenses of $36,557.The decrease in consulting of $4,677,917 relates primarily to the issuance of warrants and shares of common stock issued consultants in the nine months ended June 30, 2006 for public relations and branding services to increase the Company presence in the capital markets. Interest Income and Expense During the nine months ended June 30, 2007, interest expense totaled $836,668 compared to $6,343,793 during the nine months ended June 30, 2006.The $836,668 consists of non-cash interest expense of approximately $249,613 related to unamortized financing costs associated with shares of common stock issued for prepaid interest. 30 Fiscal Year Ended September 30, 2006, Compared to Fiscal Year Ended September 30, 2005 Results of Operations Net Sales During the fiscal year ended September 30, 2006, the Company had net sales of $1,070,141 compared to net sales of $861,868 for the fiscal year ended September 30, 2005, an increase of $208,273.This increase is due primarily to the Company beginning to generate revenue from its TrackerPAL product.The Company’s experience is that from the time of deployment of the TrackerPAL unit (the moment a TrackerPAL unit is delivered to a customer) it may take in excess of 90 days to receive any cash flow from the deployed unit.During the year ended September 30, 2006, SecureAlert provided net sales of $391,600 compared to net sales of $289,236 for the year ended September 30, 2005, an increase of approximately 36%.Net sales by Volu-Sol Reagents Corporation (“Reagents”) for the fiscal year ended September 30, 2006, were $678,541 compared to $572,632 in fiscal year 2005, an increase of approximately 18%.The increase in sales by Reagents is due primarily to focusing on existing customers. Cost of Goods Sold During the fiscal year ended September 30, 2006, cost of goods sold totaled $940,132, compared to cost of goods sold in fiscal 2005 of $823,752.This increase is due primarily to the increase in sales of TrackerPAL.SecureAlert’s cost of goods sold totaled $569,664, or 145% of its net sales in 2006, compared to $437,224, or 151% for fiscal 2005.Reagents’ cost of goods sold totaled $370,468 in fiscal 2006, compared to $386,528 for the year ended September 30, 2005, a decrease of $16,060 or approximately 4% from the prior fiscal year.The increase in overall margins of the Company from 4% in fiscal year 2005 to 12% in fiscal year 2006 is attributable primarily to the Company now having an established distributor network. Research and Development Expenses During the fiscal year ended September 30, 2006, the Company incurred research and development expenses of $2,087,802 compared to similar expenses in 2005 totaling $1,766,791. This increase is due primarily to expenses associated with the development of the TrackerPAL device for the parolee market.We expect research and development expenses to continue in the future due to ongoing research and development related to our TrackerPAL, WatchPAL, and MobilePAL 3000 products. Selling, General and Administrative Expenses During the fiscal year ended September 30, 2006, the Company’s selling, general and administrative expenses totaled $16,025,373, compared to $7,230,222 for the fiscal year ended September 30, 2005. This increase of $8,795,151 is attributable primarily to an increase in non-cash compensation expense in connection with the grant of options and issuance of shares in lieu of cash compensation to consultants and employees, including officers and directors of the Company.In fiscal year 2006 these non-cash expense items totaled approximately $8,454,000 compared to approximately $2,750,000 during the fiscal year 2005.In addition to the non-cash expense associated with the grant of options and issuance of shares, selling, general and administrative expenses for fiscal year ended September 30, 2006 primarily consists of the following expenses: advertising ($118,241), consulting ($1,037,792), insurance ($312,830), investment banking fees ($517,606), legal, accounting, and professional fees ($983,978), payroll ($2,102,504), rent ($227,181), and travel expenses ($671,542). 31 Other Income and Expense During the fiscal year ended September 30, 2006, interest expense was $6,541,077, compared to $1,448,736 in fiscal year 2005.The increase of $5,092,341 resulted primarily from the issuance of common stock and options granted in connection with debt instruments.These debt instruments were converted throughout the year ended September 30, 2006 and contained unamortized debt discounts which were fully expensed upon conversion.During the year ended September 30, 2006, the Company incurred $6,229,485 of non-cash interest expense.The Company had interest income of $30,051 and other income of $67,139 during fiscal year 2006, compared to interest income of $1,720 and other income of $2,850 during fiscal year 2005.This increase in other income is due to settling debts in prior fiscal years at less than the expense incurred. Net Loss The Company had a net loss for the year ended September 30, 2006, of $23,797,745, compared to a net loss of $10,983,689 for fiscal year 2005.This increase is due primarily to expenses associated with the development of the TrackerPAL device for parolees, related increase in selling, general and administrative expenses, and interest expense. Fiscal Year Ended September 30, 2005 Compared to Fiscal Year Ended September 30, 2004 Results of Operations Net Sales In the fiscal year ended September 30, 2005, the Company had net sales of $861,868 compared to net sales of $1,117,520 for the fiscal year ended September 30, 2004, a decrease of $255,652.This decrease is due primarily to shifting the Company’s focus from selling the MobilePAL to developing the TrackerPAL.During the year ended September 30, 2005, SecureAlert provided net sales of $289,236 compared to net sales of $556,338 for the year ended September 30, 2004.Net sales by Volu-Sol Reagents Corporation (“Reagents”) for the fiscal year ended September 30, 2005 were $572,632 compared to $561,182 in fiscal year 2004, an increase of approximately 2%. As the Company’s focus continues to shift to the monitoring business, the Company anticipates Reagents’ sales will decrease in the future as a percentage of total sales, although there is no assurance that we will experience an increase in SecureAlert revenues. Cost of Goods Sold In the fiscal year ended September 30, 2005, cost of goods sold totaled $823,752, compared to cost of goods sold in fiscal 2004 of $1,134,535.This decrease is due primarily to the decrease in net sales.SecureAlert’s cost of goods sold totaled $437,224, or 155% of its net sales in 2005, compared to $796,565, or 143% for fiscal 2004.Reagents’ cost of goods sold totaled $386,528 in fiscal 2005, compared to $337,970 for the year ended September 30, 2004, an increase of $48,558 or approximately 14% from the prior fiscal year.The increase in overall margins of the Company from negative 2% in fiscal year 2004 to 4% in fiscal year 2005 is attributable primarily to the Company now having an established distributor network. Research and Development Expenses In the fiscal year ended September 30, 2005, the Company incurred research and development expenses of $1,766,791 compared to similar expenses in 2004 totaling $205,341. This increase is due primarily to expenses associated with the development of the TrackerPAL device for the parolee market.We anticipate higher research and development expenses in the future due to ongoing research and development related to our TrackerPAL, WatchPAL, and MobilePAL 3000 products. 32 Selling, General and Administrative Expenses In the fiscal year ended September 30, 2005, the Company’s selling, general and administrative expenses totaled $7,230,222 compared to $4,189,669 for the fiscal year ended September 30, 2004.This increase of $3,040,553 is attributable primarily to an increase in non-cash compensation expense in connection with the grant of options and issuance of shares in lieu of cash compensation to consultants and employees, including officers and directors of the Company.In fiscal year 2005 the non-cash expense items associated with the grant of options and issuance of shares totaled approximately $2,750,000 compared to approximately $1,670,000 during the fiscal year 2004.In addition, in fiscal year 2005 the expense items associated with non-cash compensation and reimbursement of expenses to related parties totaled approximately $1,811,000 compared to approximately $599,000 during the fiscal year 2004.The $7,230,222 of selling, general and administrative expenses for fiscal year ended September 30, 2005 primarily consists of the following expenses:advertising ($145,400), consulting ($2,945,000), insurance ($248,000), investment banking fess ($237,000), legal, accounting, and professional fess ($450,000), payroll ($2,053,000), and travel expenses ($395,000). Other Income and Expense In the fiscal year ended September 30, 2005, interest expense was $1,448,736, compared to $817,579 in fiscal year 2004.The increase of $631,157 resulted primarily from the issuance of common stock and options granted in connection with debt instruments.During the year ended September 30, 2005, the Company incurred $1,400,683 of non-cash interest expense.We had interest income of $1,720 and other income of $2,850 during fiscal year 2005, compared to interest income of $7,077 and other income of $67,823 during fiscal year 2004.This decrease in other income is due to settling debts in fiscal year 2004 at less than the expense incurred and a recovery of bad debt previously allowed for. During the year ended September 30, 2005, the Company entered into convertible notes containing embedded derivatives.The Company recognized an initial expense of $780,733 related to these derivatives.The derivative valuation decreased by $200,107 for the year ended September 30, 2005, for a net derivative valuation loss of $580,626. Net Loss We had a net loss for the year ended September 30, 2005 totaling $10,983,689, compared to a net loss of $6,406,711 for fiscal year 2004.This increase is due primarily to expenses associated with the development of the TrackerPAL device for parolees. Liquidity and Capital Resources June 30, 2007 The Company is presently unable to finance its operations solely from cash flows from operating activities. During the nine months ended June 30, 2007, the Company financed its operations primarily from the sale of equity securities and the exercise of warrants of the Company for net proceeds of $11,853,394. As of June 30, 2007, the Company had unrestricted cash of $2,004,499 and a working capital deficit of $2,942,647, compared to unrestricted cash of $5,872,529 and a working capital of $2,410,471 at September 30, 2006. During the nine months ended June 30, 2007, the Company's operating activities used cash of $7,505,826, compared to $7,549,124 of cash used during the nine months ended June 30, 2006. The decrease was primarily a result of an decrease in selling, general and administrative expenses and research and development costs related to SecureAlert’s TrackerPAL device. 33 The Company used cash of $8,215,598 for investing activities during the nine months ended June 30, 2007.This amount consists primarily from the purchasing of TrackerPAL monitoring equipment of $7,709,275.In addition, the Company purchased some equipment, furniture and fixtures totaling $506,323. The Company's financing activities during the nine months ended June 30, 2007, provided cash of $11,853,394 compared to $8,998,754 during the nine months ended June 30, 2006. During the nine months ended June 30, 2007, the Company had net cash proceeds of $6,162,000 from the sale of common stock, $1,450,000 from the sale of Volu-Sol Reagents common stock, $10,758 from net advances on bank line of credit, and $4,714,572 from the exercise of options and warrants. Cash was decreased by $28,452 in dividend payments for SecureAlert Series A Preferred stock, and $455,484 in net payments on the related party line of credit. The Company incurred a net loss of $20,142,402 through the nine months ended June 30, 2007. As of June 30, 2007, the Company had a net tangible stockholders' deficit of $2,046,503 and an accumulated deficit of $126,868,777.These factors, as well as the risk factors set out in the Company's annual report on Form 10-KSB for the year ended September 30, 2006, raise substantial doubt about the Company's ability to continue as a going concern. The unaudited condensed consolidated financial statements included in this report do not include any adjustments that might result from the outcome of this uncertainty.The Company's plans with respect to this uncertainty include raising additional capital from the exercise of options, sale of Volu-Sol Reagents common stock, and expanding its market for its tracking products. There is no assurance that the Company will be successful in its plans to raise capital or meet its current financial obligations. There has been no adjustment to the financial statements included in this report should management's plans not be met. September 30, 2006 The Company has not historically financed operations entirely from cash flows from operating activities.During the year ended September 30, 2006, the Company supplemented cash flows with funding from the sale of equity securities and, to a much lesser extent, borrowings from a related party. At September 30, 2006, the Company had unrestricted cash of $5,872,529, compared to cash of $416,036 at September 30, 2005. At September 30, 2006, the Company had a working capital of $2,410,471, compared to a working capital deficit of $5,217,466 at September 30, 2005.The change in working capital primarily resulted from the conversion of debt into shares of common stock and from the sale of common and preferred stock. During fiscal year 2006, the Company’s operating activities used cash of $11,397,627, compared to $3,839,236 cash used in 2006. Investing activities for the year ended September 30, 2006, used cash of $3,333,983, compared to $303,273 of cash used by investing activities in the year ended September 30, 2005.Cash used in 2006 was expended primarily for property, equipment and monitoring equipment purchases. Financing activities for the year ended September 30, 2006, provided $20,188,103 of net cash compared to $4,496,442 of net cash provided from those activities in the year ended September 30, 2005. The Company had net payments of $635,073 on a related-party line of credit and payments of $2,047,575 on long and short-term notes payable. The Company had net proceeds from the sale of SecureAlert Series A preferred stock of $600,000, $7,439,558 from the issuance of RemoteMDx Series C preferred stock, and $7,910,000 from the issuance of common stock.In addition, the Company received $6,164,293 from the issuance of debt and $252,000 from the exercise of options and warrants. 34 During the fiscal year 2006, the Company incurred a net loss of $23,797,745 and negative cash flows from operating activities of $11,397,627, compared to a net loss of $10,983,689 and negative cash flow of $3,839,236 for the year ended September 30, 2005.As of September 30, 2006, the Company’s working capital was $2,410,471 and the Company had a net tangible stockholders’ equity of $2,351,200 and accumulated deficit of $106,726,375. These factors, as well as the risk factors set out elsewhere in this report; raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements included in this report do not include any adjustments that might result from the outcome of this uncertainty.Our plan with respect to this uncertainty is to focus on sales of the TrackerPAL product.There can be no assurance that revenues will increase rapidly enough to pay back operating losses and debts.Likewise, there can be no assurance that the debt holders will be willing to convert the indebt obligations to equity securities or that the Company will be successful in raising additional capital from the sale of equity or debt securities.If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. The following chart includes principal balances and interest rates applicable to borrowings as of June 30, 2007. Description of Obligation Annual Interest Rate Maturity Date Amount Owing at 6/30/07 Advances from ADP Management 5% July 31, 2009 $ 91,910 (1) Note to Shareholder 5% January 2004 $ 84,838 Note to Shareholder 5% January 2004 $ 84,838 Bank Line of Credit 8% March1, 2008 $ 3,907,869 Totals N/A N/A $ 4,169,455 Notes: (1)As of June 30, 2007, the Company owed to ADP Management, an entity owned and controlled by two of the Company’s officers and directors, $91,910 under a line of credit agreement. Outstanding amounts on the line of credit accrue interest at 5.0% and are due on August 31, 2009.During the nine months ended June 30, 2007, the net increase on the related party line of credit was $47,361.The net increase consisted of net cash repayments during the nine months ended June 30, 2007, of $455,484 and net increases of $502,845 related to a monthly management fee owed to ADP Management, and expenses incurred by ADP Management that are reimbursable by the Company.Mr. Derrick’s and Mr. Dalton’s respective salaries are paid to ADP Management which in turn pays Messrs. Derrick and Dalton.If the Company is unable to pay the management fee and the reimbursable expenses in cash, the related party line of credit is increased for the amount owed to ADP Management.Subsequent to June 30, 2007, the Company and ADP Management agreed to increase the line of credit from $500,000 to $5,000,000 bearing interest at 11% and extending the maturity date to August 31, 2009. 35 Contractual Obligations The following table summarizes the Company’s outstanding borrowings and long-term contractual obligations at June 30, 2007, and the periods in which these obligations are scheduled to be paid in cash: Payments Due By Period Contractual Obligations Total Less Than 1 Year 1 - 3Years 4 - 5Years More than5 Years Notes from schedule above $ 4,169,455 $ 4,077,545 $ 91,910 $ - $ - Operating leases 1,444,194 592,589 791,894 59,711 $ - Total $ 5,613,649 $ 4,670,134 $ 883,804 $ 59,711 $ - Inflation The Company does not believe inflation has had a material adverse impact on its business or operating results during the periods presented nor is it expected to in the next year. Critical Accounting Policies In Note 2 to the audited financial statements for the fiscal year ended September 30, 2006 included in this registration statement, the Company discusses those accounting policies that are considered to be significant in determining the results of operations and its financial position.The Company believes the accounting principles utilized by it conform to generally accepted accounting principles in the United States of America. The preparation of consolidated financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities.The actual results may differ from these estimates under different assumptions or conditions. With respect to inventory reserves, revenue recognition, impairment of long-lived assets, and accounting for stock-based compensation, the Company applies the following critical accounting policies in the preparation of its financial statements: Inventory Reserves The nature of the Company’s business requires maintenance of sufficient inventory on hand at all times to meet the requirements of its customers. The Company records finished goods inventory at the lower of standard cost, which approximates actual costs (first-in, first-out) or market.Raw materials are stated at the lower of cost (first-in, first-out), or market.General inventory reserves are maintained for the possible impairment of the inventory.Impairment may be a result of slow moving or excess inventory, product obsolescence or changes in the valuation of the inventory. In determining the adequacy of reserves, management analyzes the following, among other things: 36 · Current inventory quantities on hand; · Product acceptance in the marketplace; · Customer demand; · Historical sales; · Forecast sales; · Product obsolescence; and · Technological innovations. Any modifications to these estimates of reserves are reflected in the cost of goods sold within the statement of operations during the period in which such modifications are determined necessary by management. Revenue Recognition The Company derives revenue primarily from the sale of its mobile medical emergency products with service contracts, and reagent stains. Under applicable accounting principles, revenue, less reserves for returns, is recognized upon shipment to the customer. For the two fiscal years ended September 30, 2006 and 2005 the provision for sales returns was not material. Amounts received in advance of shipment are recorded as deferred revenue. Shipping and handling fees are included as part of net sales. The related freight costs and supplies directly associated with shipping products to customers are included as a component of cost of goods sold. Impairment of Long-lived Assets The Company reviews its long-lived assets, other than goodwill, for impairment when events or changes in circumstances indicate the book value of an asset may not be recoverable.An evaluation is made at each balance sheet date, to determine whether events and circumstances have occurred which indicate possible impairment. An estimate is made of future undiscounted net cash flows of the related asset or group of assets over the estimated remaining life of in measuring whether the assets are recoverable. Accounting for Stock-based Compensation Effective October 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123R (“SFAS 123R”), using the modified prospective method. SFAS 123R requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award. SFAS 123R also requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the vesting period). Prior to adopting SFAS 123R, the Company accounted for its stock-based compensation plans under Accounting Principles Board Opinion ("APB") No. 25, "Accounting for Stock Issued to Employees" ("APB 25"). Under APB 25, generally no compensation expense is recorded when the terms of the award are fixed and the exercise price of the employee stock option equals or exceeds the fair value of the underlying stock on the date of grant. The Company adopted the disclosure-only provision of SFAS No. 123,"Accounting for Stock-Based Compensation" ("SFAS 123"). For the nine months ended June 30, 2007, the Company calculated compensation expense of $893,164 related to the vesting of previously granted stock options and additional options granted during the period. For options granted subsequent to October 1, 2006, the fair value of each stock option grant has been and will be estimated on the date of grant using the Black-Scholes option pricing model. The Company granted 275,000 stock options to employees during the nine months ended June 30, 2007.The Company granted 3,170,000 to employees during the nine months ended June 30, 2006. The weighted average fair value of stock options at the date of grant during the nine months ended June 30, 2007 and 2006 was $1.46 and $0.64, respectively. 37 The expected life of stock options represents the period of time that the stock options granted are expected to be outstanding based on historical exercise trends. The expected volatility is based on the historical price volatility of common stock. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related stock options. The dividend yield represents the Company’s anticipated cash dividend over the expected life of the stock options. The following are the weighted-average assumptions used for options granted during the nine months ended June 30, 2007 and 2006, respectively: June 30, 2007 June 30, 2006 Risk free interest rate 4.54% 4.80% Expected life 5 Years 5 Years Dividend yield - - Volatility 145% 140% A summary of stock option activity for the nine months ended June 30, 2007, is presented below: Weighted Weighted Average Shares Average Remaining Aggregate Under Exercise Contractual Intrinsic Option Price Life Value Outstanding at September 30, 2006 3,607,500 $ 0.63 Granted 275,000 1.46 Exercised (225,000 ) 0.60 Forfeited (100,000 ) 0.60 Expired (25,000 ) 3.00 Outstanding at June 30, 2007 3,532,500 $ 0.67 3.03 Years 3,504,900 Exercisable at June 30, 2007 1,377,500 $ 0.65 2.91 Years 1,193,300 Prior to October 1, 2006, the Company determined the value of stock-based compensation arrangements under the provisions of APB 25 and made pro forma disclosures required under SFAS 123.Had compensation expense for stock option grants been determined based on the fair value at the grant dates consistent with the method prescribed in FASB 123, the Company's net loss and net loss per share would have been adjusted to the proforma amounts below for nine months ended June 30, 2006, as indicated below: 38 June 30, 2006 Net loss applicable to commonshareholders – as reported $ (24,614,232 ) Add:intrinsic value of employee stock based compensation - Deduct:total stock based employee compensation expense determined under fair value based method for all awards, net of related tax effects (1,400,148 ) Net loss – pro forma $ (26,014,380 ) Basic and diluted loss per share – as reported $ (0.48 ) Basic and diluted loss per share – pro forma $ (0.50 ) Allowance for Doubtful Accounts The Company must make estimates of the collectibility of accounts receivables. In doing so, we analyze accounts receivable and historical bad debts, customer credit-worthiness, current economic trends and changes in customer payment patterns when evaluating the adequacy of the allowance for doubtful accounts. Recent Accounting Pronouncements In December 2004, the FASB issued FASB Statement No. 123 (revised 2004), “Shared-Based Payment.”Statement 123(R) addresses the accounting for share-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise of (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments.Statement 123(R) requires an entity to recognize the grant-date fair value of stock options and other share-based compensation issued to employees in the statement of operations.The revised Statement generally requires that an entity account for those transactions using the fair-value-based method, and eliminates the intrinsic value method of accounting in APB Opinion No. 25, “Accounting for Stock Issued to Employee”, which was permitted under Statement 123, as originally issued. The revised Statement requires entities to disclose information about the nature of the share-based payment transactions and the effects of those transactions on the financial statements. Statement 123(R) is effective as of October 1, 2006 for the Company.All public companies must use either the modified prospective or the modified retrospective transition method.The Company has not yet evaluated the impact of adoption of this pronouncement, but believes it may have a material impact on the consolidated financial statements. In November 2004, the FASB issued Statement No. 151, “Inventory Costs”, to amend the guidance in Chapter 4, “Inventory Pricing”, of FASB Accounting Research Bulletin No. 43, “Restatement and Revision of Accounting Research Bulletins.”Statement No. 151 clarifies the accounting for abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage).The Statement requires that those items be recognized as current-period charges.Additionally, Statement 151 requires that allocation of fixed production overheads to the costs of conversion be based on the normal capacity of the production facilities.Statement No. 151 is effective for fiscal years beginning after June 15, 2005.The Company is currently evaluating the impact of the adoption of this Statement which is required to be adopted in the fiscal year 2006. 39 Forward-looking Statements All statements made in this prospectus, other than statements of historical fact, which address activities, actions, goals, prospects, or new developments that we expect or anticipate will or may occur in the future, including such things as expansion and growth of operations and other such matters are forward-looking statements.Any one or a combination of factors could materially affect our operations and financial condition.These factors include competitive pressures, success or failure of marketing programs, changes in pricing and availability of parts inventory, creditor actions, and conditions in the capital markets.Forward-looking statements made by us are based on knowledge of our business and the environment in which we currently operate.Because of the factors listed above, as well as other factors beyond our control, actual results may differ from those in the forward-looking statements.We expressly disclaim any intention or obligation to update any forward-looking statement. Selling Shareholders The Selling Shareholders under this prospectus and the registration statement of which it is a part received or will receive their shares in the following transactions: November Private Offering On November 9, 2006 we closed a private placement (the “November Offering”) of 3,000,000 shares of our Common Stock (the “Common Stock”) to VATAS Holding GmbH (“VATAS”) at a purchase price of $2.00 per share.Additionally, we issued warrants (the “Warrants”) to VATAS to purchase up to an additional 7,000,000 shares of our Common Stock at a purchase price of $2.00 per share.This prospectus, and the registration statement of which it is a part, registers the resale of the shares underlying and issuable upon VATAS’s exercises of the Warrants. In connection with the Offering, we granted registration rights to VATAS, pursuant to which we agreed to file a registration statement (the “Registration Statement”) to register the resale of the Common Stock, as well as the shares of Common Stock underlying the Warrants not later than 10 days after we filed (the “Filing Deadline”) our annual report for the year ended September 30, 2006 (the “Filing”).We also agreed to use our best efforts to have the Registration Statement declared effective within 30 days of the Filing, and to respond within ten days to any comments from the Securities and Exchange Commission.In the event that we do not (a) have the Registration Statement filed by the Filing Deadline, (b) respond within ten days to any SEC comments, or (c) have the Registration Statement effective within 100 days of the Filing, we were required to pay a 5% penalty to VATAS. We did not file the registration statement filed by the Filing Deadline nor have it declared effective within 100 days of the Filing, and as such, we were required to pay a penalty.We agreed with VATAS to pay the penalty in the form of additional shares of our Common Stock.We entered into an agreement with VATAS whereby we issued 750,000 shares (the “Penalty Shares”) of our Common Stock as payment of the penalty for not having the registration statement filed by the Filing Deadline.The resale of the Penalty Shares is covered by this prospectus. Private Purchases from Officers Additionally, VATAS entered into a private sale agreement with David Derrick and James Dalton, two officers of the Company, and ADP Management, Inc. (“ADP”), an entity owned and controlled by Messrs. Derrick and Dalton, pursuant to which Messrs. Derrick and Dalton and ADP sold 2,100,000 restricted shares of our common stock to Lintel, Inc. at $0.95 on April 5, 2007, and 1,000,000 shares of our common stock to Hector Gonzalez at $1.05 on July 1, 2007, and 6,000,000 restricted shares of our common stock to VATAS at $1.30 per share on July 25, 2007. 40 Settlement of Litigation We issued 160,000 shares to HGR Enterprises, LLC (“HGR”), in connection with the settlement of a lawsuit between HGR and Michael Sibbett on the one hand, and the Company and SecureAlert, Inc. on the other hand, and agreed to register the resale of those shares by HGR.We also issued 40,000 shares to Liberty Capital, LLC (“Liberty”) for services in connection with settling the lawsuit. Warrant Exercises Seven Selling Shareholders, Chad Olsen, Wilford Kirton, Futuristic Medical Devices LLC, Advance Technology Investors LLC, Technology Financing LLC, David Metzger, and Judd Odzer, received or will receive shares upon exercise of warrants issued to them.Mr. Kirton has exercised warrants to purchase 100,000 shares, Futuristic Medical Devices LLC has exercised warrants to purchase 171,428 shares, Advance Technology Investors LLC has exercised warrants to purchase 114,286 shares, Technology Financing LLC have exercised warrants to purchase 1,300,000 shares, and Mr. Metzger and Mr. Odzer each have exercised warrants to purchase 200,000 shares of our common stock.Mr. Olsen has options to purchase 87,500 shares of common stock which had not been exercised as of the date of this prospectus. We issued warrants to purchase shares of our common stock to two Selling Shareholders, Sandor Schwartz and Alpine Securities Corporation, for services rendered to the Company between 2003 and 2006. We issued shares to two Selling Shareholders, Franz Hammerschmidt and Advanta Design Group, Inc., for services rendered to the Company in 2007 Warrants Issued in Connection with Investment in Subsidiary We issued warrants to purchase shares of our common stock to four Selling Shareholders, James Canter, Robert Sargenti, Charles Alberta, and Scott Carter, in connection with their investment in SecureAlert, Inc., a subsidiary of RemoteMDx, Inc. Shares Issued in Connection with Termination of Agreement We issued shares to one Selling Shareholder, Futuristic Medical Devices, LLC (“Futuristic”), in connection with the termination of a Royalty Agreement between Futuristic and the Company. This prospectus and the registration statement of which it is a part covers the resale of up to 25,859,384 shares of our common stock issued or issuable to the Selling Shareholders as described above. The following information is not determinative of the Selling Shareholder’s beneficial ownership of our common stock pursuant to Rule 13d-3 or any other provision under the Securities Exchange Act of 1934, as amended. 41 Name of Selling Shareholder Shares of Common Stock Owned by Selling Shareholder Prior to Offering Shares of Common Stock Issuable to Selling Shareholder Upon Exercise of Warrants Total Shares Issued or Issuable to Selling Shareholder Percentage of Common Stock Issuable to Selling Shareholder Number of Shares ofCommon Stock Registered Hereunder Number of Shares of Common Stock Owned After Offering Percentage of Common Stock Beneficially Owned After the Offering VATAS 9,750,000 7,000,000 16,750,000 (1) 12.57% 16,750,000 0 (2) 0%(2) Judd Odzer 200,000 0 200,000 (3) 0.16% 200,000 0 (4) 0% (4) David Metzger 200,000 0 200,000 (5) 0.16% 200,000 0 (4) 0% (4) Wilford Kirton III 100,000 0 100,000 (6) 0.08% 100,000 0 (4) 0% (4) HGR Enterprises, LLC 160,000 0 160,000 (7) 0.13% 160,000 0 (4) 0% (4) Liberty Capital 40,000 0 40,000 (8) 0.03% 40,000 0 (4) 0% (4) Hector Gonzalez 1,000,000 0 1,000,000 (9) 0.79% 1,000,000 0 (4) 0% (4) Lintel, Inc. 2,700,000 0 2,700,000 (10 2.14% 2,700,000 0 (4) 0% (4) Chad Olsen 125,000 87,500 212,500 (11) 0.17% 212,500 0 (4) 0% (4) Technology Financing LLC 1,300,000 0 1,300,000 (12) 1.03% 1,300,000 0 (4) 0% (4) Advance Technology Investors LLC 114,286 0 114,286 (13) 0.09% 114,286 0 (4) 0% (4) Futuristic Medical LLC 1,359,948 0 1,359,948 (14) 1.08% 1,359,948 0 (4) 0% (4) Sandor Schwartz 0 130,000 130,000 (15) 0.10% 130,000 0 (4) James Carter 0 100,000 100,000 (16) 0.08% 100,000 0 (4) Robert Sargenti 0 100,000 100,000 (17) 0.08% 100,000 0 (4) Charles Alberta 0 50,000 50,000 (18) 0.04% 50,000 0 (4) Scott Carter 0 50,000 50,000 (19) 0.04% 50,000 0 (4) Alpine Securities Corporation 0 1,107,650 1,107,650 (20) 0.87% 1,107,650 0 (4) Franz Hammerschmidt 125,000 0 125,000 (21) 0.10% 125,000 0 (4) Advance Design Group, Inc. 60,000 0 60,000 (22) 0.05% 60,000 0 (4) (1)Consisting of 3,000,000 shares of our common stock issued to the Selling Shareholder in connection with the November Offering; 750,000 Penalty Shares; 6,000,000 shares purchased from Messrs. Derrick and Dalton and ADP Management; and 7,000,000 shares of common stock issuable to the Selling Shareholder upon exercise of Warrants issued in connection with the November Offering.There can be no guarantee that the Selling Shareholder will sell any of the shares or exercise any or all of the Warrants.The information in the table assumes a hypothetical sale of all of the shares of common stock held by Selling Shareholder, as well as a hypothetical exercise of all of the Warrants and the sale of all shares of common stock issued upon such exercise.There is no assurance that Selling Shareholder will sell any or all of the shares offered hereby.This number and percentage may change based on Selling Shareholder’s decision to sell or hold the Common Stock.If the Selling Shareholder sells all of the common shares registered hereunder, the number of shares held following such sales would be 0 and the percentage of ownership would be 0%.VATAS Holding GmbH is an entity controlled by Lars Windhorst. (2)Assumes a hypothetical sale of all of the shares of common stock held by Selling Shareholder, as well as a hypothetical exercise of all of the Warrants and the sale of all shares of common stock issued upon such exercise.There is no assurance that Selling Shareholder will sell any or all of the shares offered hereby.This number and percentage may change based on Selling Shareholder’s decision to sell or hold the Common Stock.If the Selling Shareholder sells all of the common shares registered hereunder, the number of shares held following such sales would be 0 and the percentage of ownership would be 0%. 42 (3)Consisting of shares of common stock issued to this Selling Shareholder upon exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will sell any of the shares. (4)Assumes a hypothetical sale of all of the shares of common stock held by or issuable to this Selling Shareholder upon exercise of options or warrants, as applicable, together with the sale of all shares of common stock issued upon such exercise.There is no assurance that this or any Selling Shareholder will sell any or all of the shares offered hereby.This number and percentage may change based on each Selling Shareholder’s decision to sell or hold the common stock.If the Selling Shareholder sells all of the shares of common stock registered hereunder, the number of shares held following such sales would be 0 and the percentage of ownership would be 0%. (5)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. (6)Consisting of shares of common stock issued to this Selling Shareholder upon exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will sell any of the shares. (7)Consists of shares of our common stock.There can be no guarantee that the Selling Shareholder will sell any of the shares.HGR Enterprises is an entity controlled by Kevin Howard. (8)Consists of shares of our common stock.There can be no guarantee that the Selling Shareholder will sell any of the shares.Liberty Capital LLC is an entity controlled by Jeff Peterson. (9)Consists of shares of our common stock.There can be no guarantee that the Selling Shareholder will sell any of the shares. (10)Consists of shares of our common stock.There can be no guarantee that the Selling Shareholder will sell any of the shares. (11)Consists of 87,500 shares of our common stock issuable upon a hypothetical exercise of options, and 125,000 shares of common stock issued to this Selling Shareholder upon the exercise of options.There can be no guarantee that this Selling Shareholder will exercise any or all of the options or sell any of the shares. (12)Consisting of shares of common stock issued upon exercise of warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will sell any of the shares. (13)Consisting of shares of common stock issued upon exercise of warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will sell any of the shares. (14)Consisting of shares of common stock issued upon exercise of warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will sell any of the shares. (15)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. 43 (16)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. (17)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. (18)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. (19)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares. (20)Consisting of shares of common stock issuable upon a hypothetical exercise of Warrants held by this Selling Shareholder.There can be no guarantee that the Selling Shareholder will exercise any or all of the Warrants or sell any of the shares.Alpine Securities Corporation is an entity controlled by Jeff Peterson. (21)Consisting of shares of common stock issued upon exercise of warrants held by this Selling Shareholder.There can be non guarantee that the Selling Shareholder will sell any of the shares. (22)Consisting of shares of common stock issued upon exercise of warrants held by this Selling Shareholder.There can be non guarantee that the Selling Shareholder will sell any of the shares.Advanta Design Group, Inc., is an entity controlled by Kent Davidson. 44 Plan of Distribution The Selling Shareholders, their pledgees, donees, transferees or other successors in interest, may from time to time sell the shares of our Common Stock directly to purchasers or indirectly to or through underwriters, broker-dealers or agents. The Selling Shareholders may sell all or part of their shares in one or more transactions at fixed prices, varying prices, prices at or related to the then-current market price or at negotiated prices. The Selling Shareholders will determine the specific offering price of the Shares from time to time that, at that time, may be higher or lower than the market price of our Common Stock quoted on the OTC Bulletin Board. The Selling Shareholders and any underwriters, broker-dealers or agents participating in the distribution of the Shares of our Common Stock may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any profit from the sale of such shares by the Selling Shareholder and any compensation received by any underwriter, broker-dealer or agent may be deemed to be underwriting discounts under the Securities Act. The Selling Shareholders may agree to indemnify any underwriter, broker-dealer or agent that participates in transactions involving sales of shares against certain liabilities, including liabilities arising under the Securities Act. Because the Selling Shareholders may be deemed to be “underwriters” within the meaning of the Securities Act, the Selling Shareholders will be subject to the prospectus delivery requirements of the Securities Act. We have informed the Selling Shareholders that the anti-manipulative provisions of Regulation M promulgated under the Exchange Act may apply to their sales in the market. With certain exceptions, Regulation M precludes the Selling Shareholders, any affiliated purchasers, and any broker-dealer or other person who participates in such distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete. Regulation M also prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security. The method by which the Selling Shareholders, or their pledgees, donees, transferees or other successors in interest, may offer and sell their Shares may include, but are not limited to, the following: • sales on the over-the-counter market, or other securities exchange on which the Common Stock is listed at the time of sale, at prices and terms then prevailing or at prices related to the then-current market price; • sales in privately negotiated transactions; • sales for their own account pursuant to this prospectus; • through the writing of options, whether such options are listed on an options exchange or otherwise through the settlement of short sales; • cross or block trades in which broker-dealers will attempt to sell the shares as agent, but may position and resell a portion of the block as a principal in order to facilitate the transaction; • purchases by broker-dealers who then resell the shares for their own account; • brokerage transactions in which a broker solicits purchasers; • any combination of these methods of sale; and • any other method permitted pursuant to applicable law. Any Shares of Common Stock covered by this prospectus that qualify for sale under Rule 144 or Rule 144A of the Securities Act may be sold under Rule 144 or Rule 144A rather than under this prospectus. The Shares of our Common Stock may be sold in some states only through registered or licensed brokers or dealers.In addition, in some states, the shares of our Common Stock may not be sold unless they have been registered or qualified for sale or the sale is entitled to an exemption from registration. The Selling Shareholders may enter into hedging transactions with broker-dealers or other financial institutions. In connection with such transactions, broker-dealers or other financial institutions may engage in short sales of our securities in the course of hedging the positions they assume with the Selling Shareholder. The Selling Shareholders may also enter into options or other transactions with broker-dealers or other financial institutions which require the delivery to such broker-dealer or other financial institution of the securities offered hereby, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). 45 To our knowledge, there are currently no plans, arrangements or understandings between the Selling Shareholder and any underwriter, broker-dealer or agent regarding the sale of Shares of our Common Stock by the Selling Shareholders. The Selling Shareholders will pay all fees, discounts and brokerage commissions in connection with any sales, including any fees to finders. We will pay all expenses of preparing and reproducing this prospectus, including expenses of compliance with state securities laws and filing fees with the SEC. Under applicable rules and regulations under Regulation M under the Exchange Act, any person engaged in the distribution of securities may not simultaneously engage in market making activities, subject to certain exceptions, with respect to the securities for a specified period set forth in Regulation M prior to the commencement of such distribution and until its completion. In addition and with limiting the foregoing, the Selling Shareholders will be subject to the applicable provisions of the Securities Act and the Exchange Act and the rules and regulations thereunder, including, without limitation, Regulation M, which provisions may limit the timing of purchases and sales of the securities by Selling Shareholders. The foregoing may affect the marketability of the securities offered hereby. A Selling Shareholder may be deemed to be an “underwriter” as such term is defined in the Securities Act, and any commissions paid or discounts or concessions allowed to any such person and any profits received on resale of the securities offered hereby may be deemed to be underwriting compensation under the Securities Act. Our Common Stock is quoted on the OTC Bulletin Board under the symbol “RMDX.OB.” Regulation M We have informed the Selling Shareholders that Regulation M promulgated under the Securities Exchange Act of 1934 may be applicable to it with respect to any purchase or sale of our common stock.In general, Rule 102 under Regulation M prohibits any person connected with a distribution of our common stock from directly or indirectly bidding for, or purchasing for any account in which it has a beneficial interest, any of the Shares or any right to purchase the Shares, for a period of one business day before and after completion of its participation in the distribution. During any distribution period, Regulation M prohibits the Selling Shareholders and any other persons engaged in the distribution from engaging in any stabilizing bid or purchasing our common stock except for the purpose of preventing or retarding a decline in the open market price of the common stock.None of these persons may effect any stabilizing transaction to facilitate any offering at the market.As the Selling Shareholders will be offering and selling our common stock at the market, Regulation M will prohibit them from effecting any stabilizing transaction in contravention of Regulation M with respect to the Shares. We also have advised the Selling Shareholders that they should be aware that the anti-manipulation provisions of Regulation M under the Exchange Act will apply to purchases and sales of shares of common stock by the Selling Shareholder, and that there are restrictions on market-making activities by persons engaged in the distribution of the shares. Under Regulation M, the Selling Shareholders or their agents may not bid for, purchase, or attempt to induce any person to bid for or purchase, shares of our common stock while such Selling Shareholder is distributing shares covered by this prospectus.Regulation M may prohibit the Selling Shareholders from covering short sales by purchasing shares while the distribution is taking place, despite any contractual rights to do so under the Agreement.We have advised the Selling Shareholders that they should consult with their own legal counsel to ensure compliance with Regulation M. 46 Legal Proceedings SecureAlert, Inc. v. The Jaxara Group, LLC, et al., Case No. 2:06CV00098, United States District Court for the District of Utah:On February 1, 2006, SecureAlert, Inc. ("SecureAlert") filed a Complaint for breach of contract and other claims against defendants Jaxara Group, LLC, Daniel Boice and Alexander Petty (collectively, "Jaxara") in the United States District Court for the District of Utah.The action arose out of contracts between SecureAlert and Jaxara for certain software programming work to be performed by Jaxara.Jaxara responded by asserting breach of contract and other counterclaims against SecureAlert.Although SecureAlert believed its claims to be meritorious, in June, 2007, SecureAlert agreed to settle the action based primarily on Jaxara's limited financial ability to pay any judgment obtained in the action.SecureAlert received Jaxara's $25,000 settlement payment in July, 2007 and, pursuant to the parties' stipulated request for dismissal, the Court dismissed the entire action with prejudice on August 22, 2007. Strategic Growth International. Inc. et al. v. RemoteMDx, Inc., Case No. 06 Civ. 3915, United States District Court Southern District of New York:On May 23, 2006, plaintiffs Strategic Growth International, Inc., Richard E. Cooper and Stanley S. Altschuler (collectively, the “SGI Defendants”) filed a Complaint against defendant RemoteMDx, Inc. (“RMDx”) in the United States District Court Southern District of New York.The action arises out of a contract between the SGI Defendants and RMDx for certain financial relations services to be performed by SGI.Based upon the foregoing, the SGI Defendants’
